Case 2:15-cv-00201-SMJ   ECF No. 487-12   filed 02/11/20   PageID.41362 Page 1 of 20




       EXHIBIT 12

                                                                               293
  Case 2:15-cv-00201-SMJ                                                               ECF No. 487-12                                                filed 02/11/20                                       PageID.41363 Page 2 of 20
                                                                                                                                                                                                         DX_22166
           Environ         Sci Pollut          Res    2016 232033204
                                                                                                                                                                                                                                                                      CrossMark
           DOl      10.1007/s11356-015-4828-5




             PCBS EXPOSURES EFFECTS REMEDIATION                                                                         AND REGULATION                             WITH         SPECIAL                   REFERENCE                     TO PCBS IN SCHOOLS




           Evaluation                                      of        PCB               sources and releases for identifying                                                                                                             priorities

           to        reduce PCBs                                            in        Washington                                           State              USA
           Holly       Davies1                     Damon         Delistraty2




           Received             31    January        2015      /Accepted              Jmie   2015        /Published             online        14   June    2015

               Springer-Verlag
                                                 Berlin
                                                            Heidelberg
                                                                               2015



           Abstract                  Polychlorinated                 biphenyls          PCBs are                   ubiquitously                       capacitors           1080 kg                        pigments            and dyes            0.0231          kg           and

           distributed               in    the      environment               and produce                multiple adverse                             transformers                         kg            Recommendations                        to     characterize             the

           effects         in   humans              and wildlife As                    result
                                                                                                       the purpose               of our               extent       of    PCB             distribution              and        decrease          exposures             include

           study      was            to   characterize            PCB         sources        in        anthropogenic                   ma             assessment              of    PCBs             in       buildings        e.g        schools             and replace

           terials         and       releases         to       the environment                    in    Washington                 State              ment        of these           materials                  development               of Best            Management
           USA             in    order        to    formulate          recommendations                        to    reduce          PCB               Practices          BMP5                  to    contain           PCBs         reduction            of inadvertent

           exposures                 Methods           included             review      of relevant                 publications                      generation             ofPCBs                 in   consumer products                      expansion            of    envi

           e.g        open           literature           industry          studies     and reports                  federal           and            ronmental            monitoring                     and public            education              and research              to


           state
                      government                     databases               scaling         of    PCB         sources             from               identiQi       specific            PCB             congener           profiles       in   human          tissues

           national          or county               estimates         to    state     estimates              and communi

           cation with                industry         associations             and     private           and public               utili
                                                                                                                                                      Keywords                Polychlorinated                      biphenyls              PCBs           CaulkS

           ties
                     Recognizing                    high associated                  uncertainty              due        to     incom                 Inadvertent             generation                      Washington            State         Sources

           plete     data            we    strived        to   provide        central        tendency              estimates             for


           PCB        sources               In     terms of          mass       high         to    low PCB                      sources

           include          lamp          ballasts         caulk       small capacitors                   large         capacitors                    Introduction
           and      transformers                     For perspective                   these           sources          200000
           500000            kg           overwhelm             PCBs        estimated             to reside         in    the Puget                   Polychlorinated                     biphenyls               PCB5             were widely                used        in    the

           Sound           ecosystem                1500        kg      Annual          releases              of    PCBs          to    the           USA         before       they        were banned                   in    1979      under         the Toxics          Sub
           environment high                            to      low      are     attributed               to    lamp            ballasts               stances       Control              Act        TSCA               From        1929      to      1979      about           600
           4001500                   kg       inadvertent             generation             by    industrial
                                                                                                                         processes                    000 metric             tons of           PCBs were                commercially                  manufactured               in


           900       kg          caulk           160       kg        small     capacitors               3150 kg                    large              the    USA EPA 1997                                About         75          of   PCBs          produced         before

                                                                                                                                                      1979        were used                in       transformers                and      capacitors             including

                                                                                                                                                      small capacitors                    in    lamp           ballasts       and appliances                   The second

                                     editor        Roland Kallenbom                                                                                   largest      pre-1979               use       about          10           was as       plasticizers
                                                                                                                                                                                                                                                                      includ
           Responsible


           Eleefronic                                          material        The     online      version         of    this    article
                                                                                                                                                      ing    in    caulk       EPA 1997 TSCA                                  allowed        some        historical            uses
                                 supplementary
                                                                                                                                                      of     PCBs       to     continue                  and     set    allowable           levels       of inadvertent
                    10.1007/si                                          contains
           doi                            1356-015-4828-5                               supplementary               material

           which      is    available         to    authorized        users                                                                           production               of    PCBs                in    other     products           e.g          pigments              and

                                                                                                                                                      dyes         In our study                 we        refer    to    these      PCB         sources        e.g        trans

                    Holly       Davies                                                                                                                formers           capacitors                  caulk         pigments dyes                   as   anthropogenic
                    Holly.Daviesecy.wa.gov                                                                                                            materials                                                  PCBs         in                                 materials
                                                                                                                                                                               Collectively                                        anthropogenic

                                                                                                                                                      comprise                 relatively                large         source      of    PCBs           in    Washington

                                                                of                   P.O     Box       47600
                                                                                                                                                      State       and    are       the focus              of our analysis
                   Washington Department                             Ecology

                   Olympia            WA      98504-7600             USA                                                                                     PCBs       are     also       regulated under                     additional             state    and    federal


                                                                of                                      WA     99205-1295                             laws        which            are     sometimes                   inconsistent               For        example            the
                   Washington Department                             Ecology          Spokane
                   USA                                                                                                                                levels       of    PCBs            allowed                from inadvertent                     generation           under




                                                                                                                                                                                                                                                                     Springer




This   Electronic
                       Copy           of Copyrighted              Material       Was         Made and              Delivered           for    Governmental           Regulatory/Judicial                         Purposes          Under     License

from   Copyright       Clearance                 Center        Inc      No    Further        Reproduction                 is    Permitted          without         Separate              License



                                                                                                                                                                                                                        SPO_DEFEXP-KH-00051                                           114

                                                                                                                                    Exhibit 12                                                                                                                                  294
                                                                                                                    DX_22166.0001
  Case 2:15-cv-00201-SMJ                                                                        ECF No. 487-12                                                filed 02/11/20                                      PageID.41364 Page 3 of 20


           2034                                                                                                                                                                                                   Environ         Sci Pollut          Res       2016 2320332041


           TSCA        are        many              orders of magnitude                              larger
                                                                                                                  than        the    levels          of         on PCBs             in
                                                                                                                                                                                          Washington                 can     be      found           in the      PCB CAP Ecol
           PCBs        allowed                   in    water           under         the Clean                Water Act                    Clean                ogy      2015
           water       standards                   will      be     met        only        if    all    sources           of        PCBs            in                 This study describes our evaluation                                            of     PCB        sources          in   an
           cluding          inadvertent                   generation                are        addressed                                                       thropogenic                materials             in   Washington                   State          along         with histor

                 There       is             large      body of toxicological                                and epidemiological                                 ical     uses        and       releases           of    PCBs          to        the    environment                     We ac
           research          on         the        health         effects          of      PCBs             e.g        summarized                      in      knowledge                  the uncertainty                  in     our      PCB             estimates            as       result


           USDHHS                 2000                 The        International
                                                                                                Agency              for       Research              on          of   numerous data gaps For perspective                                                    reservoirs          of     PCBs      in


           Cancer        LRC                     recently           changed               their        classification                of     PCBs                environmental                   media          e.g        air     soil       sediment                 water biota              are


           from probable human carcinogens                                                       to    human              carcinogens                          briefly          addressed               as        basis       with         which           to
                                                                                                                                                                                                                                                                 compare              by     esti

           to    recognize              that          there       is   now          sufficient              evidence               that     PCBs               mated mass PCBs                             in
                                                                                                                                                                                                                  anthropogenic                      materials              We       conclude

           cause       cancer               in     humans              and         animals            Lauby-Secretan                           et    al        by providing                       set     of    recommendations                            to    reduce          and phase

           2013 PCBs                        also      cause         noncancer                adverse          effects          in    humans                     out     uses         releases              and       exposures                  of     PCBs            in
                                                                                                                                                                                                                                                                             Washington
           including             harm            to    immune             Heilmann                     et    al    2006              neurobe                    State           offering             new          and       more           innovative                   management
           havioral          and             development                      Jacobson                  and        Jacobson                 1996                approaches

           Jurewicz              et     al       2013             endocrine                Hamers                 et     al    2011              and

           reproductive                     systems            Buck            Louis            et     al     2013             Similar              ad
           verse     effects            have          been observed                     in     wildlife            including              cancer               Materials                  and methods

           Ylitalo          et    al        2005            immune             disorders               Ross         et   al        1996 and
           reproduction                      and        development                        endpoints                   Bursian              et      al         Note          that    throughout                 our study            units           are    reported           as given         in


           2013                                                                                                                                                the      cited       reference             In     some cases                 equivalent                metric         units     are


                 The        general                   US      population                   has         detectable                   levels           of        provided

           PCBs        in         their            blood          CDC               2009               Although                body            bur
           dens      of PCBs                       have        declined                 by      more          than            80            since              Transformers                      and       large        capacitors

           the      1980s              the       levels           are    no        longer             decreasing                   Levels            of

           PCBs        in        the         20032004                    National                Health            and         Nutritional                     The       EPA             PCB      Transformer                   Registration                    Database              contains

           Examination                        Study            NHANES                           are         roughly                similar           to        252       registered              PCB           transformers                 in       Washington                  State       with

           the      previous                       two         NHANES                          survey             periods                 CDC                  more than                 500      ppm PCBs                   totaling             121053               kg      of     PCB      oil


           2009             Similarly                   levels           in        wildlife            Krahn              et        al     2007                 EPA 2014                      This database                includes             PCB             transformers                  that


           and      the      environment                          Davis              et      al        2007            have          also           de         have          greater
                                                                                                                                                                                              than    500
                                                                                                                                                                                                                ppm PCBs and does not include                                            PCB
           creased           dramatically                         since        the         1980s             However                     the        de          contaminated transformers                            with 50500 ppm PCBs or                                              non
           crease         has           plateaued                      and         PCBs              are      still
                                                                                                                          widespread                            PCB transformers                          with       less    than          50
                                                                                                                                                                                                                                                 ppm PCB                    This database

           Wildlife              is     exposed                to      PCBs             in      diet          along           with         PCBs                was compiled                     in   1998         but has not              been updated

           in     water           soil           and          sediments                 Eisler              1986 PCBs                       accu                       As          result        we       contacted             11    of        14    parties          who       registered

           mulate           in         fatty          tissues            including                    in     animals                eaten           for        transformers                    accounting              for      242        of    252        96               transformers

           food        PCBs                 in        food        are     the        most              significant                 source            of         in     the     EPA        database              to   update           our        estimate              for     PCB       trans


           exposure               for        most humans                       USDHHS                       2000              and         we        are         formers             Online           Resource                                                          materiall              We
           particularly                     concerned                  with         levels             of    PCBs              in    fish           we         also      spoke           to     two       additional            utilities that                  did    not have              PCB
           eat      e.g           Delistraty                  2013                 Humans               are       also         exposed               to        transformers                   registered
                                                                                                                                                                                                                  in the        EPA        database               We        estimated          the


           PCBs        in        air         water             soil       and           house           dust                                                   amount of PCBs                        still      in   PCB        transformers                     assuming              665     gal


                 Washington                   State         recognizes               the       special        concerns              and chal                   of    fluid
                                                                                                                                                                                  containing            1500
                                                                                                                                                                                                                     ppm PCB               for       each       fransformei              based

           lenges           involving                     persistent                bioaccumulative                                and      toxic              on the          sizes      and PCB concentrations                                 of    PCB        transformers                still



           chemicals              PBT5                 such         as   PCBs              and has                strategy           to     better             in    use In pathculai                        we      found        no evidence                   that    Askarel          trans

           understand                 and take              actions           to    further           reduce           PBTs         Ecology                     formers             typically             filled       with       6070                     PCB5             were used           in

           2000        WAC              173-333               2006            The foundation                       of the          strategy
                                                                                                                                                       is
                                                                                                                                                               Washington                  State        Some           utilities      had         tested         all    of     their
                                                                                                                                                                                                                                                                                         equip
           the    production                  and implementation                               of    Chemical Action                        Plans              ment          in    use     and provided                   information                  on exactly              how many

           CAPs             to        identify              characterize                   and         evaluate           uses           and        re         were          500 50500                       and       150 ppm PCBs                             Based          on informa
           leases      of         specific             PBT        or      class           of    structurally              and       ftinction                  tion      from public                 and        private         state       utilities           on     this     equipment

           ally
                    related            PBTs            and        recommend                    actions         to      protect            human                with          lower        levels        of      PCBs         that     is        known            to    still     be    in
                                                                                                                                                                                                                                                                                              use
           health      and            the     environment The Washington                                               Departments                   of        along          with       older       equipment               that     is   untested              and has unknown

           Ecology           and Health                     have         worked            with         multi-stakeholder                           ad         levels          of    PCBs we                   estimated             there           are     about          40000 PCB
           visory      committees                      to     complete              five       CAPs on             methyl            mercury                   contaminated                    50500 ppm                      and non-PCB                       150 ppm                  trans

           polybrominated                          diphenyl            ethers
                                                                                     PBDE5                   lead        polycyclic                 ar          formers             in   the      state        with     an      average               PCB         concentration                 of

           omatic        hydrocarbons                          PAH5                 and        PCBs           More            information                      about          25    ppm         in   75         of   fluid
                                                                                                                                                                                                                                per transformer




                 Springer




This   Electronic      Copy            of Copyrighted                  Material           Was         Made and            Delivered              for      Governmental             Regulatory/Judicial                  Purposes                Under        License

from   Copyright       Clearance                   Center         Inc         No     Further           Reproduction                 is    Permitted          without           Separate           License



                                                                                                                                                                                                                                  SPO_DEFEXP-KH-00051                                                 115

                                                                                                                                               Exhibit 12                                                                                                                                     295
                                                                                                                              DX_22166.0002
  Case 2:15-cv-00201-SMJ                                                                     ECF No. 487-12                                                  filed 02/11/20                                        PageID.41365 Page 4 of 20


           Environ         Sci Pollut          Res    2016 232033204                                                                                                                                                                                                                           2035




                 We       scaled       the national                   US       estimate of                  1293000                large          ca           earlier
                                                                                                                                                                               study of             the
                                                                                                                                                                                                           Puget          Sound              Basin         Ecology              2011b col
           pacitors          in      use        in    2007           from The                Great            Lakes           Binational                      lected           detailed              information                   about             buildings             in    Pierce         and

           Toxics          Strategy            2009         Biennial                Report           EPA/EC              2009               to    28           Snohomish                   Counties                in    Washington                      State         The           estimated

           160      large     capacitors               in    Washington State based                                    on population                          volume                of    masonry                 buildings                   constructed                  from         1945       to


           size Populations                      were estimated from                             the    2010 Census where                                      1980        in   these           two counties                      was        21941562 m3 To                             estimate

           Washington                State       had            population                 of    6724543                 out of                  total        PCBs             in    caulk           for    the         state           we      scaled          up     the       volume           of

           US       population              of       308747716                      We      contacted               public          and pri                   masonry               commercial                   buildings               that       were     built         between            1945

           vate      utilities        who        historically                  owned            about          85            of    large          ca          and         1980           by population                       leading            to    an    estimate              of    97702
           pacitors         Panero              et   al    2005 and                 found         they        had replaced                   large             645        m3        with 5373645                              kg        of caulk            for the              state          The

           PCB        capacitors            more than 1020 years ago                                           We      estimated                 that
                                                                                                                                                              percentage                  of    buildings                with           PCBs          in    caulk          and         the    PCB
                     of    the      large        capacitors               -4400              remain            in      use mostly                      in     concentration                     ranges           from Kohler                    et    al   2005             were applied

           non-utilities              based           on the premise                      that       non-utilities                have           also         to    the    estimated                 mass of PCB-containing                                sealants             in
                                                                                                                                                                                                                                                                                     Washing
           removed many but not                                all    of these            large        capacitors                 Capacitor                   ton State              The annual                   release          estimate            was based                on          release


           size     varies          and they were usually                                 filled     with nearly                  pure       PCB              rate        coefficient                of 0.0018/year                      from long-term                         loss    rates      in


           oil      Typical          large           capacitors              contain            31      lb     14 kg               of       PCBs              Robson            et       al    2010
           EPA            1982
                 Leakage             and        spillage             rates        for     transformers                  and        large          ca          Inadvertent                      generation                of       PCBs

           pacitors         were based                    on          national             industry                study      USWAG/
           EEl 1982                  reporting             that       about                      of     all    transformers                      and          We         estimated              the       amount              of        PCBs          inadvertently                  generated

           0.77            large      capacitors had moderate                                   leaks or            spills
                                                                                                                                  each       year             in      new       products                  based          on        information                  submitted               to     EPA
           This      release          estimate does                       not account                  for     spill     response                  so         and         scaled          to    Washington                    State          by population                      EPAs          1984

           the    actual         amounts of PCBs released                                       to    the      environment                       may           final       rule          under        TSCA               on        inadvertent               generation                 49 FR

           vary Indoor                spills         in particular                  are    likely       to     be      contained                 and          28172             1984            includes                an        annual             estimate          of        100000            lb


           cleaned          up        Additional                 emissions                 from         direct          volatilization
                                                                                                                                                               45400                kg         of    PCBs            We           also        reviewed           manufacturer                     re
           from equipment                       are    likely
                                                                       but not estimated                                                                      ports        to       EPA         of        inadvertently                      generated           PCBs between
                                                                                                                                                              and         50    ppm
           Small capacitors                                                                                                                                           For our estimate of                         PCBs             in
                                                                                                                                                                                                                                        pigments we scaled                             to    Wash
                                                                                                                                                              ington           State       by population                      from national estimates from Guo

           We       used            national           estimate of                   870        million small                 capacitors                       et   al     2014               and     information                   submitted              to   EPA by               the     Color


           i.e       capacitors containing                             less       than           lb    of     PCB        oil       through                    Pigments                   Manufacturers                            Association                CPMA                      in    2010
           out      the    USA         in      1977         in industrial                 machines and small appli                                            CPMA              estimated                 that     the       total       annual            amount           of these            pig
           ances          EPA        1982             scaled         to    Washington                   State        based on pop                             ments             phthalocyanine                                    and          diarylide                   imported               or

           ulation          and applied annual                             disposal             rates         of    20 and             10          to         manufactured                      in the       USA             is    about        90     million lb                CPMA           fur

           approximate                         range        of       small          capacitors                 still    in    use           EPA               ther        estimated                 inadvertently                   generated               PCBs            in    these        pig
           1987 We               estimated                lamp        ballasts            separately               based      on nation                       ments with                  an    upper            bound            of     1.1    tons/year            and             more rea

           al    estimates            of       300        million            by the          US Army                    in    2001 500                         sonable          estimate of                 1000         lb/year               Because          inadvertently                  gen
           million          by Missoula                    County              in    2010            and            billion         by EPA                     erated           PCBs            in        new       products                   e.g          pigments                    are     not

           in    1998       Ecology                  201     ib           Again            we        scaled         our estimate                   to         contained                  within           the product                   we assumed                   all    of the           PCBs
           Washington                 State          based            on population                      and applied                    annual                are     eventually                released            into          the environment

           disposal         rates         of    20 and 10                      to    approximate                       range
                                                                                                                                       of    lamp
           ballasts         still    in     use       EPA             1987 While                      small         capacitors                   may
           contain          45270                    PCB                               most of           the                                 units            Results
                                                                per unit                                            remaining

           are    likely      to     be     lamp       ballasts              which          typically              contain              570
           PCB               unit         For    the
                                                           estimate               we      used       57.5           PCB/unitas                     an         Historic              uses        of    PCBs
                     per

           average            The         assumed               leakage              rate       is     4.2 kg/metric                    ton        of

           PCBs from                the 1982               study          on    large       capacitors                 EPA          1982                       Transformers                     and large capacitors



           Caulk                                                                                                                                              We         estimated              only         100200                     kg     of     PCBs remain                      in    trans

                                                                                                                                                               formers          in       Washington                State with                  less   than           kg     released each

           We       estimated             the        amount of PCBs                         in       sealants           based           on        the         year        Table                      The        largest
                                                                                                                                                                                                                                  historic           uses       of    PCBs were                   for


           number of                existing          masonry                commercial                  buildings                that       were             transformers                     and        large      capacitors                  which          have        been            largely

           built     between 1945                     and 1980                 the
                                                                                          average           size       of those             build             replaced               By        contacting                most           of the         parties
                                                                                                                                                                                                                                                                      who            registered


           ings       and     the     distribution                   of    PCB          concentntions                    in       caulk           An           PCB         transformers                    in     Washington                     State      with           EPA         in    1998




                                                                                                                                                                                                                                                                                        Springer




This   Electronic
                          Copy      of Copyrighted                    Material          Was       Made and              Delivered                for    Governmental            Regulatory/Judicial                       Purposes               Under       License

from   Copyright          Clearance            Center           Inc          No     Further          Reproduction                 is    Permitted           without            Separate             License



                                                                                                                                                                                                                                        SPO_DEFEXP-KH-00051                                             116

                                                                                                                                             Exhibit 12                                                                                                                                          296
                                                                                                                         DX_22166.0003
  Case 2:15-cv-00201-SMJ                                                                     ECF No. 487-12                                           filed 02/11/20                                          PageID.41366 Page 5 of 20


           2036                                                                                                                                                                                               Environ     Sci Pollut           Res    2016 2320332041


                                                                        mass                            and                           PCBs
                                                                                                                                                                                                                               of PCBs
           Table               Summary              of sources                    estimates                    releases         of              in
                                                                                                                                                        Current            inadvertent                  generation
           Washington            State



           Source                                           Mass       estimate         of        Annual        releases         of    PCBs            New         generation                 of    PCBs may                  be     as       high     as    900 kg/year                  in


                                                            PCBs                                  kg/year                                              Washington                  State            with           0.0231           kg/year           due        to    PCB- 11            in


                                                                                                                                                       yellow         pigments                Table                  This generation                   rate        for    Washing
           Historic       uses
                                                                                                                                                       ton      State        is    scaled           from                national          annual         estimate of                   100
                Transformers                                100200           kg
                                                                                                                                                       000       lb
                                                                                                                                                                         45400             kg            as     described            in    EPAs             1984         rule     under
                Large      capacitors                       20    metric        tons              1080
                                                                                                                                                       TSCA           on         inadvertent                   generation                of    PCBs 49 FR 28172
                Lamp       ballasts                         100350           metric               4001500
                                                                                                                                                        1984 The 100000                                 lb    estimate         is        consensus            proposal                from
                                                                 tons

                Small                                       134        metric     tons            3150                                                 the Environmental                           Defense              Fund        Natural          Resources                 Defense
                           capacitors

                Other      closed            uses           Unknown                               Unknown                                              Council               and         Chemical                  Manufacturers                     Association                      now
                                                                                                                                                       known          as     the     American                   Chemistiy                Council            that      included           all
                Caulk                                       87    metric        tons              160

                                                                                                                                                       inadvertent                generation                 ofPCBs            without           allocating            amounts            to
                Other      open             uses            Unknown                               Unknown
                                                                                                                                                       individual                 processes                    Products             specified           included                 paints
           Cunent         generation

                                                                                                                                                       printing            inks          agricultural                chemicals                 plastic        materials                 and
                Pigments         and        dyes            Unknown                               0.023        la


                                                                                                                                                       detergent            bars
                Other      inadvertent                      Unknown                               900

                   generation
                                                                                                                                                               EPAs         1984          rule          49 FR 28172                      1984         requires            manufac

                                                                                                                                                       turers       to     report         inadvertent                generation               of   PCBs            There         are     77
             This       estimate       is    for    PCB- 11                            additional                               are present
                                                                    although                             congeners
                                                                                                                                                       reports        for    inadvertently                      generated           PCBs from                1994         to    present

                                                                                                                                                        Table               and Online                    Resource                                                       material
                                                                                                                                                       Additional                reports           are        included         in   the       EPA      docket            for related

           we      found        that        228 were disposed                      of        14    are       still   in
                                                                                                                           use and 10
                                                                                                                                                       topics         e.g          requests              to     produce            small       amounts of PCBs                           for

           were of unknown                          status       Table             and Online Resource
                                                                                                                                                       research            purposes                 Much           of   the    information               in the        reports          has

           plementary                 material                   In     addition              utilities             in    Washington                   been redacted                 to       remove            confidential              business           information                  In
           State        have     been voluntarily                       testing         transformers                 and disposing                                         the                                      federal                                        while
                                                                                                                                                       general                    reports           repeat                          requirements                                 stating
           of transformers                    with      PCBs            greater
                                                                                        than             ppm                                           the      company             is    in       compliance              but without                providing                 specific

                 We      estimated             that     about           20 metric tons ofPCBs                              still      remain
                                                                                                                                                       information                 on the concentration                             of    PCBs         in    the products                 or
           in    1400          large         capacitors               with        1080 kg                released            each         year         total       quantity              of    products                 None        of     the       reports          come            from
           Table                                                                                                                                        facilities         in
                                                                                                                                                                                  Washington                    State

                                                                                                                                                               Some         of the        reports
                                                                                                                                                                                                              in   Table            in the
                                                                                                                                                                                                                                                 category             of pigments
           Small capacitors
                                                                                                                                                       and dyes            list    individual pigments                             e.g yello                 red green blue

                                                                                                                                                       violet         and orange                   with        Color Index               CI numbers                       or include
           We       estimated           that        there        are    still     12000586000                            small        capac               general description                            e.g        imported                  dyes while                   others        do
           itors    with         134          metric         tons of            PCBs and                an    annual            release      of
                                                                                                                                                       not include                                      information                but specify                division of the
                                                                                                                                                                                  specific

           3150           kg Table                       Small capacitors                         containing               PCBs          have
                                                                                                                                                       company              e.g           Pigments                  Division                   Eight        reports        are        from
           been used             in          number of items including                                   motors appliances                             GE       Silicones           with           no     additional               information              on     the    products
           and      light      ballasts             We       also       estimated of                1.76.2 million PCB                                 Three                                       from
                                                                                                                                                                      reports        are                        three     different            companies                  regarding

           lamp         ballasts            with      100350                metric           tons of           PCBs and 400                                           chloride                                             One company                        stated                   was
                                                                                                                                                       vinyl                                  production                                                                         it


           1500         kg released each                                Table
                                                             year                                                                                      reporting             on     740            lb    of     PCBs          in    62676000                 lb       of chemical

                                                                                                                                                        feedstocks                used        in
                                                                                                                                                                                                         vinyl       chloride            monomer manufacturing
           Caulk



           We       estimated                that     87      metric            tons         of   PCBs           are       in    caulk       in
                                                                                                                                                       Table                Reports           to    EPA on          inadvertent           generation          of      PCBs 1994
           industrial              masonry                 buildings               in        Washington                    State        with                                     Online       Resource                                           material          for   more
                                                                                                                                                       present        see                                                                                                             detail

           160      kg released each                                   Table
                                                           year
                                                                                                                                                        Chemical           or process                                                                       Number             of reports



           Table           Status       of    PCB                                                                                                                        and                                                                                53
                                                                                                                                                        Pigments                  dyes
           transformers          in
                                                                    Status                          Number               of transformers
                                                                                                                                                        GE     silicones

           Washington            State       see
                                                                    Still   in use                       14                                            Vinyl      chloride         production
           Online        Resource

                                        material                    Disposed           of           228                                                Unique
           for   more      detail
                                                                    Unknown                              10                                            Unknoi
                                                                    Total                           252                                                 Total                                                                                               77




                 Springer




This   Electronic        Copy       of Copyrighted                    Material         Was        Made and               Delivered        for   Governmental             Regulatory/Judicial                        Purposes             Under       License

from   Copyright         Clearance             Center            Inc        No    Further         Reproduction                  is    Permitted      without          Separate            License



                                                                                                                                                                                                                           SPO_DEFEXP-KH-00051                                                 117

                                                                                                                                         Exhibit 12                                                                                                                                      297
                                                                                                                          DX_22166.0004
  Case 2:15-cv-00201-SMJ                                                                        ECF No. 487-12                                             filed 02/11/20                                     PageID.41367 Page 6 of 20


           Environ     Sci Pollut             Res    2016 232033204                                                                                                                                                                                                                        2037




           facility
                        in     1995            There        are       six
                                                                             reports
                                                                                                     from        six    different             com           Uncertainty                 in   PCB             estimates

           panies      on unique                    compounds                    or processes                         while        seven           re

           ports     were         for    unknown                 compounds                       or processes                                               It   is
                                                                                                                                                                      acknowledged                     that    mass estimates and annual                                      releases       of

                                                                                                                                                            PCBs Table                       necessarily                have                 high degree              of uncertainty

                                                                                                                                                            resulting         from incomplete                           data        on inputs required                        for    estima

                                                                                                                                                            tion       Data on              PCB         sources            and           concentrations                     in     materials

           Discussion                                                                                                                                       were obtained                    from published                             information                 government               re

                                                                                                                                                            ports       communication                         with      utilities             and industry associations

           Perspective                                                                                                                                      and       simple          scaling          methods             to      derive          estimates               for    Washing

                                                                                                                                                            ton       State        To the extent possible                                     we     attempted                to    provide

           Current         PCB           levels        in    the       environment represent                                       both        his          central         tendency              estimates of the relevant                                   distributions            to    in

           torical      and         ongoing                loadings                  of PCBs                    in anthropogenic                            crease      credibility
                                                                                                                                                                                                   As such we                       did       not    intentionally                  incorpo
           materials              the          focus          of our study                                  as        well as             PCBs              rate      conservatism                 or nonconservatism                               into       our estimates                Al
           contained              in     environmental                       compartments                              e.g         air         soil         though           not        expressed                  in
                                                                                                                                                                                                                         powers                of ten               PCB           estimates

           water sediment biota                                  In the past                     work           has      been          focused               Table               should           be    viewed             as      rough           order of magnitude                        ap
           on known               point        sources            of       PCBs                 including               water           permit-             proximations                with       large        corresponding                       variance               The     utility
                                                                                                                                                                                                                                                                                             of

           tees      owners of large                      electrical              equipment                       and contaminat                            these      estimates             is    more        in         relative            context           for    prioritization

           ed     industrial            sites        but      newer              work                has        shown            the     impor              rather      than       in
                                                                                                                                                                                           conveying               quantitative                 accuracy

           tance      of     diffuse nonpoint                         sources                   For example                       according                      Numerous                    data            gaps          contribute                     uncertainty                  when
           to   recent         Puget               Sound Lake                        Washington                         and        Spokane                   evaluating               PCBs             in
                                                                                                                                                                                                              anthropogenic                         materials                For      exam
           River      studies                the primary                 pathway                     for    PCBs            to    reach            the      ple transformers                           with        less       than            500        ppm PCBs                   as well

           aquatic           environment                         is    stormwater                               Ecology                 2011a               as      capacitors               have           never         been            required             to     be      tracked        or

           Ecology           2011c             King County                       2013 PCBs                             do     not readily                   reported              As              result            less           is    known                about          this     equip
           dissolve           in       water but                 bind            to        particles                   In    turn         these             ment        In       addition              to     transformers                     and        capacitors                utilities


           particle-bound                    PCBs          are transported                           via stormwater                      to    sed          have        other          equipment                    that
                                                                                                                                                                                                                                   historically
                                                                                                                                                                                                                                                               contained               PCBs
           iment Direct                  air       deposition              was         estimated                  to    be       the    second               e.g        reclosers                 switches               circuit              breakers               bushings              etc
           largest         pathway                  while         publicly                  owned                treatment               works              Although               this
                                                                                                                                                                                             equipment                   contained                  much            lower          amounts

           POTW5               comprise                    less       significant                    pathway                contributing                    of        PCBs            compared                 with             transformers                        and       capacitors

           less     than     10              of     total    PCB            loading                  Other            pathways                e.g            USWAG/EEI                       1982 we                     have            not       attempted                 to    estimate

           groundwater                       ocean          exchange                            or    unknown                     pathways                  how        much            of       this        older         PCB-containing                             equipment               re
           transport         additional                   amounts               of     PCBs                to    the aquatic                  envi          mains           in    use           Some           utilities                have        been            testing
                                                                                                                                                                                                                                                                                    and      re
           ronment           in    Washington                    State           Similar              results           on the impor                        moving               these            materials                Another                  data            gap       relates        to


           tance      of     stormwater                    runoff           compared                        to    permitted                   point         PCB-containing                         lamp            ballasts              particularly                 in      schools        in


           sources have                   been         found           in       other jurisdictions                               including                 Washington                     State             There            is        no     statewide                   database          of

           San      Francisco                Davis          et      al      2007 New                            York/New                 Jersey              school         buildings                  that        would                allow        us        to     estimate             how
           Harbor Panero                       et   al     2005             and the Delaware                                 River        Basin             many        might have                          PCB         lamp             ballasts             based           on     age     of

           Praipipat           et      al      2013                                                                                                         construction                   or     renovations                       With           respect            to     caulk          un
                The     mass of PCBs                        still     in    use            in
                                                                                                 anthropogenic                     materials                certainties               relate           to     historical                 use        of     caulk             as     well     as

           and yet      to     enter         the     environment                      is   much             larger       than      the        mass          PCB        concentrations                         in    caulk
           ofPCBs          already             in   the environment                             Estimates              ofPCBs             still      in


           use range           from 38               to     54              of    the           PCBs            produced               CCME                  Caulk          and       other        building              materials

           1995       EPA 1997                 Keeleretal                   1993                Tanabe            1988            estimated

           global     PCBs by mass                         in terrestrial                   and        coastal
                                                                                                                         systems allo                       PCBs were                 used        in   caulk        and       joint          sealants          from         the     1950s    to


           cating     0.4           to       air    2.5          to    river          and lakewater                         1.7          each       to      the       970s       to    improve               sealant
                                                                                                                                                                                                                              flexibility
                                                                                                                                                                                                                                                         increase           resistance       to


           seawater          and        soil        90.9              to     sediment                      and        3.0           to    biota              erosion         and        improve               adherence                  to    other building                      materials

           These      estimates               are    consistent with                        those           for the
                                                                                                                            Puget         Sound              Robson           et      al    2010              While        the use of                PCBs            in
                                                                                                                                                                                                                                                                            open           i.e
           ecosystem              in    Washington                    State           where approximately                                     97            dissipative               products              above        50     ppm was banned                         in    the    USA      in


           1440 kg             of      the     total      mass of PCBs                          is   contained               in the       active             1979      under          TSCA              materials               that      contain             PCBs were              not     re
           sediment          layer           top     10     cm                             10 kg                exists       in the       water             quired      to    be      removed                 The use of PCB-containing                                      caulk     was

           column            and                          40 kg             resides                  in     the biota             Ecology                   common                practice              in    the        1970s                and        caulk         formulations

           2011a           These             mass         estimates of                     PCBs            in    the        Puget        Sound              changed           during            the     late         970s           Henick               et    al     2004           Studies

           ecosystem           are       comparatively                      small           relative             to    mass        estimates                on PCBs in caulk                       have        focused                  on buildings                built     from about

           contained          in    anthropogenic                      materials                 Table                                                       1950      to    1980          in     an    attempt            to      account           for       existing            stocks    of




                                                                                                                                                                                                                                                                                    Springer




This   Electronic
                      Copy        of Copyrighted                  Material             Was           Made and               Delivered          for    Governmental           Regulatory/Judicial                     Purposes                 Under        License

from   Copyright      Clearance               Center         Inc           No     Further             Reproduction                 is    Permitted        without       Separate             License



                                                                                                                                                                                                                                   SPO_DEFEXP-KH-00051                                             118

                                                                                                                                               Exhibit 12                                                                                                                                    298
                                                                                                                             DX_22166.0005
  Case 2:15-cv-00201-SMJ                                                                               ECF No. 487-12                                                filed 02/11/20                                     PageID.41368 Page 7 of 20


           2038                                                                                                                                                                                                         Environ        Sci Pollut           Res    2016 2320332041


           PCB-containing                          caulk            Sealants                 with               high       levels           of     PCBs                factor     of           due      to    lower           environmental                      persistence              and bio

           have been found                         at   varying              levels          in       buildings              in several               stud            accumulation                  ofthese            PCB homologues 49 FR 28172                                              1984
           ies    Henick                et    al        2004            Kohler              et        al     2005 Diamond                             et    al        In      addition          EPA          required           manufacturers                      with       processes                  in

           2010         Klosterhaus                     et   al    2014 SAIC                           2011 PCBs                      in    caulk          are        advertently              generating               PCBs and                 importers              of products                 con
           associated              with       higher              levels              of    PCBs            in     indoor         air       and dust                  taining          inadvertently                   generated            PCBs            to
                                                                                                                                                                                                                                                                  report       to        EPA             any
           as    well       as     surrounding                    soils           Priha               et    al    2005           Herrick              et    al        process           or import             for      which         the     PCB            concentration                 exceeds

           2004                                                                                                                                                             mg/kg             for    any          resolvable                PCB             gas       chromatographic
                 As     part
                                  ofthe            Lower Duwamish                                Waterway                   LDW                  cleanup              peak
           in    Seattle          Washington                      SAIC            2011                 investigated                PCBs            in      old                Little     is   known           about           these     processes                or    related           products

           caulk        and paint             in industrial
                                                                                 buildings                  constructed                from 1950                      other than              studies        on pigments                and dyes PCBs                         are       known                to


           to    1977         This          was         part      of an          effort          to        identify         additional                local           be      inadvertently              generated              in     certain         pigments               and dyes                   in

           sources          ofPCBs                 especially
                                                                             since
                                                                                            high            levels        ofPCBs             in
                                                                                                                                                   paint              cluding          diarylides            yellow            and     omnge                naphtharylamides                             or
           caulk        and other building                              materials                 had been found                           in    nearby               anges       and reds               phthalocyanines                         blue            and basic dye                      com
           areas        SAIC            detected               Aroclors                     in             of     17      composite                caulk              plex pigments                  reds violets blues and greens Christie 2013
           samples            from          representative                        buildings                  with         detected           concen                   Hu and           Hornbuckle                 2010          Because                PCB-11           is    thought               to       be

           trations
                            ranging              from             to    920 mg/kg The number of samples                                                               primarily             from pigment production                                   and not from legacy                               uses

           with      detectable                  PCBs 47                               is    in        agreement                 with              larger             of Aroclors              Hu       and Hornbuckle                       2010 Guo                   et    al    2014                it   is



           comprehensive                           study          in     Switzerland                         Kohler               et    al        2005                useftil     as     an    indicator           of inadvertent                 PCB            generation              especial

           We       did not have                   adequate                 information                      to      include           in    our esti                 ly    from       pigments Hu and Hornbuckle                                           2010             found        PCBs               in


           mate caulk                  in    all
                                                    building                uses            e.g             window               sealing               resi           azo       and         phthalocyanine                    pigments                 including               PCB        -11           and

           dential       buildings                  or use             in    other          structures                    e.g         bridges           and           higher           chlorinated                PCBs 206-209                          Previously                      PCB-209

           sidewalks               that       contribute                    to        environmental                        loading               For       ex         was        only         thought             to     be     found            in    fenic           oxide             as              by
           ample         stormwater                      sediments                     in    Tacoma                       Washington                  were            product               of titanium                  dioxide            production                   Panero                    et        al

           contaminated                     by PCBs                 in       caulk           from nearby                         buildings              and           2005             The      Japanese               Ministry             of    Economy                    Trade            and        In
           sidewalks              WDOH                   2011                                                                                                         dustry           METI             along           with      two        related
                                                                                                                                                                                                                                                                 ministries              analyzed

                 PCBs were                   used        in additional                      building               materials                including                 242       organic          pigments                found         to    contain              PCBs             as    contami

           paint        and paint absorbs                           PCBs from                          other sources
                                                                                                                                        e.g        caulk              nants        Among                these          pigments              101            contained              PCBs             over

           and      light        ballasts           EPA 2012 We                                   did not have                    adequate                 in         0.5      ppm METI                      et    al     201     3a        while            four       yellow            pigment
           formation              to    estimate               PCBs              in    these           other building                      materials                   samples              contained              PCBs           in    the
                                                                                                                                                                                                                                                      range
                                                                                                                                                                                                                                                                   of        591000                 ppm
           Although PCBs may be transfened                                                        to       the environment                        during               METI       2013b
           renovations                 or destruction                        certain              removal                 practices              can       re                 PCBs that              are      generated                as             by-product               of       pigments
           duce       the        amount             of       PCBs            released both                           to    workers               and       the         and      dyes          create              regulatory               burden            for
                                                                                                                                                                                                                                                                       paper            recycling

           environment                      Sundahl                et    al           1999                 EPA         conducted                      pilot           municipal                treatment                 works              and         other           dischargers                          in


           study        for      addressing                  PCBs           in    building                  materials            at    six       schools               Washington                   State          Washington                    standards               to        protect               hu
           in    New          York           that        were scheduled                                for       major renovation                           or        man        health         under             the     Clean         Water               Act National                      Toxics

           demolition               and          were suspected                             of        containing                 PCB             sources               Rule            40     CFR            131.36               allow           only            0.00000017                        ppm
           as    part
                         of         settlement                 of           lawsuit              EPA 2012                                                              170        ppq PCBs                        in     surface            water            bodies            almost                   300

                                                                                                                                                                      million           times        lower             than     the allowable                         level        of inadver

           Inadvertent                  gene        ration of                PCBs                                                                                     tent       PCBs            in        commercial                      products                   50       ppm             under

                                                                                                                                                                       TSCA                 There          are         permitted                 releases               in
                                                                                                                                                                                                                                                                               Washington
           Inadvertent                 generation                   of       PCBs                is          potentially                   large        and            State      e.g            paper            mills        that         recycle              materials               and            mu
           important              source            of uncontained                          PCBs                 and       the    current              EPA            nicipal          wastewater                  treatment               plants            that
                                                                                                                                                                                                                                                                        transport                  PCBs
           regulations             are       not        effective                PCBs            are        no longer             intentionally                        from sources                  e.g           pigments             in
                                                                                                                                                                                                                                                 paper           and     other           consum
           manufactured                     in     the
                                                             USA             and the manufacture                                       processing                      er     goods           into
                                                                                                                                                                                                        waterways                    Therefore                   as          result           of
                                                                                                                                                                                                                                                                                                        per-

           and      distribution                   in    commerce                      of    PCBs                 at      concentrations                    of        milled           releases            some           PCBs             from pigments                       are        released

           50    ppm          or   greater              are       not       allowed EPA                              promulgated                        rule           into      the          environment                     even         though                the     permittees                      are

           under        TSCA            in         1984        49 FR 28172                                  for      inadvertent                 genera               not       the         source           of        PCBs            For            example PCB-11                                    and
           tion      of PCBs                  that           are       not            in    closed                        i.e         controlled                       PCB-209                have       been            found         in
                                                                                                                                                                                                                                                 Washington                   States               envi

           manufacturing                     processes                   The concentration                                 of inadvertently                           ronment               ElM         Database               2014              It    is    suspected                  that        dyes

           generated              PCBs             in    products                must have                      an     annual          average              of         from clothing                  and         other         consumer                products               e.g             soaps
           25 ppm                 with             maximum                       of 50           ppm            The concentration                           of         lotions          and         creams              are     also        contributing                     PCBs             to        mu
           monochlorinated                          biphenyls                    is    reduced               by            factor       of       50     and           nicipal           wastewater                     treatment            plants               Using             alternatives

           the      concentration                   of dichlorinated                             biphenyls                  is   reduced              by               assessment               to      find           safer      alternatives                    may         reduce                PCB



                 Springer




This   Electronic       Copy        of Copyrighted                      Material             Was            Made and              Delivered             for      Governmental           Regulatory/Judicial                    Purposes           Under           License

from   Copyright        Clearance                Center            Inc            No       Further           Reproduction                   is   Permitted          without        Separate           License



                                                                                                                                                                                                                                       SPO_DEFEXP-KH-00051                                                        119

                                                                                                                                                      Exhibit 12                                                                                                                                         299
                                                                                                                                   DX_22166.0006
  Case 2:15-cv-00201-SMJ                                                                          ECF No. 487-12                                             filed 02/11/20                                    PageID.41369 Page 8 of 20


           Environ            Sci Pollut       Res      2016 232033204                                                                                                                                                                                                                         2039




           releases              to      the        environment                        and          alleviate                   water          treat                  The      existing
                                                                                                                                                                                                   studies       need         to      be      reviewed              in
                                                                                                                                                                                                                                                                            light
                                                                                                                                                                                                                                                                                        of    local


           ment             burdens           on        businesses                    and         municipalities                                                      demolition             and renovation                       practices             to    compile              appropri

                 PCBs           have          been           detected            in     general               consumer products                                       ate     BMPs           for        Washington                 to      complement                       existing           con
           purchased               in    Washington                      State        Ecology                 2014               Four         conge                   struction            practices          and         stormwater                management

           ners         knownto              be     associatedwithpigments                                         i.e PCB 11206                                      Assess         schools            and other public buildings                                  for the
                                                                                                                                                                                                                                                                                       presence

           208 and 209 were                             analyzed                in    74     samples                from 68 products                                  of PCB-containing                         building             materials               e.g            caulk           paint
           Products              included               packaging                    paper         materials                     paint         color                  If   these materials                were removed                         this    would            ftirther            reduce

           ants         and       caulk           PCB-1               was        detected               in        49 products                  across                 PCBs          in    schools            Focusing              on children                 in      schools              should

           all    product               categories               at      concentrations                           ranging             from          to                be      priority          because              children           are      more         sensitive             to      PCBs
           48.5         ppb PCB-209                          was      detected               in    one            paper          material         and                 and schools               are     publically                owned             Howevei                  other public

           six paints            or colorants                 up    to    320 ppb The Washington Dept                                               of                buildings            should         also       be     assessed               Based          on dates of con

           Ecology              Ecology                 is    in the
                                                                           process            of reporting                   on       the     results                 struction            and      renovation                of        school          buildings                  that       were
           of    all    the
                                congeners               for the          same samples                         as    well         as   additional                      identified             as part            of    Recommendation                                no                 schools

           samples As                         in     previously                       published                      work              Hu         and                 should         be     prioritized
                                                                                                                                                                                                                     for
                                                                                                                                                                                                                            testing
                                                                                                                                                                                                                                              and remediation                          pending

           Hornbuckle                   2010 we                  also       observed                         broad         distribution             of                on     the        availability            of     ftinds           Ecology               should             work          with

           congeners               in    consumer products                                                                                                            OSPI          and other           state    agencies                to
                                                                                                                                                                                                                                               incorporate                  requirements

                                                                                                                                                                      for    PCB          testing        and     BMPs              into       contracts             for      remediation

           Recommendations                                                                                                                                            and renovation                    of     school         buildings                 and       other publically

                                                                                                                                                                      owned          buildings

           Based            on PCB             sources             in
                                                                          anthropogenic                           materials              in    Wash                   Learn         more about                what products                       contain           PCBs and pro

           ington            State      Table                   as well          as     PCBs             in       environmental                   res                 mote         the     use of processes                       that        do not inadvertently                             gen
           ervoirs
                              e.g       soil       sediment we recommend                                            eight        new          actions                 ente     PCBs             Information                 on PCBs               in   products               is   important

           to    complement                   existing             state
                                                                            programs                    to    reduce             exposures          to                to     implement Washingtons                                       new         state        purchasing                    law

           PCBs                                                                                                                                                       RCW                 9.26.280         2014            that      directs        state      agencies                to     avoid

                                                                                                                                                                      purchasing                products             or product                 packaging                   that       contains


                       Survey           and        assess             PCB-containing                                lamp          ballasts in                         PCBs          above        the     practical            quantification                      limit
                                                                                                                                                                                                                                                                                 PQL            un
                       schools          and        other public                  buildings                    Encourage                   replace                     less     it    is    neither           cost-effective                    nor      technically                    feasible

                       ment with more energy                                efficient              PCB-free                  fixtures            This                 Ecology has                     product          testing             program            that          includes           test

                       will     remove aging                    lamp            ballasts           before            they         fail        and ex                  ing products                 to    comply             with           this    new law and                         has     also


                       pose     children            and        staff       while           also     improving                     energy          effi                collaborated               with        seven          other          states       to    develop               guidance

                       ciency           We        are    particularly
                                                                                        concerned                    about            childrens                       for     alternatives                 assessment                      1C2         2013                 Future            work

                       exposure           because              they        are        more         sensitive               to     harmftil          ef                should         both       determine              which             processes             are          likely       to
                                                                                                                                                                                                                                                                                               gen
                       fects       Stone           and         Delistraty               2010                 It     is    uncertain              how                  erate     PCBs and                continue             product              testing         to    identify              prod

                       many        pre-1979                  lamp        ballasts            are        still       in     use           but these                    ucts    that        contain        PCBs One                    source            of    potential             processes

                       ballasts         should          be     removed and/or                           replaced             to       reduce       po                 comes          from       the      rulemaking                  on inadvertent                         generation              of

                       tential        human             exposure                and        increase                energy             efficiency                      PCBs           EPA         generated                    list      of      200         chemical               processes

                       PCB-containing                         lamp         ballasts               are        potentially                 in
                                                                                                                                               many                   with           potential            for    generating                   PCBs and narrowed                                 this


                       older                                 but the                         should               focus          on buildings                               70 processes                with
                                   buildings                                    state                                                                                 to                                              high        potential            to     inadvertently                    gen
                       that    are      publically              owned                There         have            been          grants avail                         erate        PCBs          To date              there        has        been no             further              work         by
                       able     from         the
                                                    Washington                       State        Office           of Superintendent                                  EPA on              processes
                                                                                                                                                                                                              that
                                                                                                                                                                                                                       actually               generate            PCBs
                       of Public             Instruction                OSPI               for     schools                for
                                                                                                                                  energy          effi
                                                                                                                                                                      Survey            owners of            historic         electrical               equipment                   This        is   to


                       ciency         that    can       be used            to   replace            the
                                                                                                             aging          ballasts            OSPI                  confirm             what          electrical
                                                                                                                                                                                                                              equipment                     has        been            replaced

                       has not tracked                  how many                     schools             have            already used              the                and      to       provide          technical             assistance                   for
                                                                                                                                                                                                                                                                    proper             replace

                       grants      to   replace PCB-containing                                     lamp            ballasts           but can       do                ment          and     disposal             of    the
                                                                                                                                                                                                                                  remaining                  equipment                      While

                       so    in the      ftitnre                                                                                                                      about          75             of       PCBs            produced                  prior           to        1979         were

                       Develop               and        promote                  Best Management                                       Practices                      used         in     electrical
                                                                                                                                                                                                                equipment                   EPA             1997              most            trans

                       BMP5             for        containment                  of      PCBs            in        buildings              currently                    formers             and      large        capacitors                 in     Washington                       State        that


                       in   use    and those                 slated       for    demolition                              large        quantity      of                contained              PCBs             have          been              identified               and         replaced

                       PCBs        in    old caulk              and other building                                materials              is   slowly                  The      remaining                 equipment                    is      generally                monitored                    for


                       being       released             into       the      environment                           PCB        releases            from                 spills        that     are        cleaned            up        ftirther          reducing                  the     impact

                       building          materials               can       be        greatly            accelerated                   during       re                 to     humans             and      the         environment                       Federal              TSCA              regu

                       modeling and demolition                                       There         is        some guidance                      e.g                   lations
                                                                                                                                                                                         require         proper             use         and        disposal                 of     identified


                       EPA         on removing                      PCB-containing                            building                 materials                      PCB-contaminated                           items         but          do      not       require              testing          to




                                                                                                                                                                                                                                                                                        Springer




This   Electronic
                            Copy      of Copyrighted                    Material        Was         Made and                    Delivered         for    Governmental         Regulatory/Judicial                     Purposes                Under         License

from   Copyright            Clearance          Center              Inc          No    Further           Reproduction                     is   Permitted     without         Separate         License



                                                                                                                                                                                                                               SPO_DEFEXP-KH-00051                                                        120

                                                                                                                                                 Exhibit 12                                                                                                                                         300
                                                                                                                                 DX_22166.0007
  Case 2:15-cv-00201-SMJ                                                                    ECF No. 487-12                                            filed 02/11/20                                              PageID.41370 Page 9 of 20


           2040                                                                                                                                                                                                Environ          Sci Pollut           Res           2016 2320332041


                    identiQi               sources             so     many            unauthorized                   uses          are    not           References

                    discovered                    until              release           to     the         environment                     has

                    occurred                                                                                                                           49   FR 28172 Fed Reg PCBs 1984 Manufacturing                                                                      processing               distri

                                                                                                                                                                 bution         in    commerce                and       use                               exclusions                    and    authori
                    Expand             environmental                    monitoring                 to        identiQi          any new                                                                                         prohibitions

                                                                                                                                                                 zations         7/10/1984
                    locations              requiring cleanup                      and determine                    the    extent          and
                                                                                                                                                       Buck       Louis                Sundaram               Ret       al
                                                                                                                                                                                                                              2013          Persistent             environmental
                                                                                                                                                                                                                                                                                                   pollut
                    relative          importance                of    the    air      deposition              pathway               Reme                         ants      and       couple        fecundity
                                                                                                                                                                                                                         the    LIFE         study
                                                                                                                                                                                                                                                          Environ             Health
                                                                                                                                                                                                                                                                                              Perspect

                    dial
                            technologies                   offer      alternatives             for
                                                                                                         reducing             PCBs                               1212231235
                    Conduct                     public     educational                 campaign               to   provide           infor              Bursian         SJ      Richard        5K            Remington               RE      Link
                                                                                                                                                                                                                                                         JE        Fitzgerald              SD 2013
                                                                                                                                                                 Dietaiy         exposure
                                                                                                                                                                                                        of    mink           Mustela          vison           to    fish     from          the     Upper
                    mation            to    state       residents           on methods                   to    minimize              expo
                                                                                                                                                                 Hudson              River     New            York           USA        effects          on    reproduction                   and       off
                    sure        to    PCBs e.g lamp                          ballasts          small            transformers                    in
                                                                                                                                                                                              and                              Environ        Toxicol              Chem 324780793
                                                                                                                                                                 spring       growth                    mortality

                    appliances                                                                                                                          CCME          Canadian               Council              of Ministers of the                Environment                        1995 PCB
                    Conduct                     study     to
                                                               identiQi           specific
                                                                                                   PCB         congeners                 pres
                                                                                                                                                                 transformer                decontamination                    standards            and    protocols                  44

                                                                                                                                                        CDC       Centers            for    Disease           Confrol          and    Prevention                   2009           Fourth         nation
                    ent    in        tissues       of     Washington                  State    residents                 This       would
                                                                                                                                                                 al
                                                                                                                                                                      report
                                                                                                                                                                                     on     human            exposure
                                                                                                                                                                                                                                to    environmental                      chemicals             Dept       of
                                     the extent of              human                               and        the    relative           con
                    clarifi                                                      exposure                                                                        Health         and         Human             Services              Atlanta          GA            http//stacks.cdc.gov/

                    tribution              of   distinct        congeners               This       is    particularly               impor                        view/cdc/2            1813

                    tant    in
                                      Washington                    State         given       the elevated                    levels        of          Christie        RM 2013                 Alternatives                   for elimination                 of
                                                                                                                                                                                                                                                                         polychlorinated
                                                                                                                                                                                                                                                                                                        bi

                                                                                                                                                                                 PCBs              in                         used     for                         inks     and         architectural
                    PCBs         in local          fish    populations                 and our           relatively            high       fish
                                                                                                                                                                 phenyls                                 pigments                             printing

                                                                                                                                                                 paints         Report
                                                                                                                                                                                              to    the
                                                                                                                                                                                                              Washington Dept                       of
                                                                                                                                                                                                                                                         Ecology                 30
                    consumption                    rate
                                                                                                                                                        Davis         JM     Hetzel             Oram JJ McKee                                 2007            Polychlorinated                      biphe

                                                                                                                                                                 nyls      PCBs in             San           Francisco
                                                                                                                                                                                                                                Bay         Environ           Res         1056786
                                                                                                                                                        Delistraty           2013               Ecotoxicity                   and     risk     to    human                fish     consumers              of

                                                                                                                                                                 polychlorinated                   biphenyls
                                                                                                                                                                                                                         in    fish    near the           Hanford                site
                                                                                                                                                                                                                                                                                         USA            Tot

                                                                                                                                                                 Sci Environ                4454461421
                                                                                                                                                        Diamond            ML         Melymuk                      Ciczar       SA        Robson                    2010           Estimation             of

           Conclusion                                                                                                                                            PCB         stocks          emissions                  and     urban         fate       will        our      policies           reduce

                                                                                                                                                                 concentrations                 and exposure                         Environ          Sci          Technol            4482777
                                                                                                                                                                 2783
           Although                   PCBs             were           banned            in     the            USA             in     1979
                                                                                                                                                        Ecology Washington                          Dept          of    Ecology           2000           Proposed                strategy
                                                                                                                                                                                                                                                                                                 to    con
           they       are        still          ubiquitously                     distributed                  in   the        environ
                                                                                                                                                                 tinually            reduce         persistent                  bioaccumulative                           toxics           PBTs           in

           ment           and        produce               multiple              adverse            effects              in    humans                                                       State                            Pub     No      00-03-054
                                                                                                                                                                 Washington                             Ecology
           and       wildlife                   Current             PCB          levels        in        the         environment                        Ecology            Washington                    Dept           of     Ecology              2011a                 Control             of      toxic


                                      both          historical                   and                                                        of                   chemicals             in    Puget           Sound            assessment            of    selected            toxic        chemicals
           represent                                                                        ongoing                  loadings
                                                                                                                                                                 in   the
                                                                                                                                                                             Puget
                                                                                                                                                                                            Sound        Basin           200720             11 Ecology Pub                       No        11-03-055
           PCBs            in        anthropogenic                        materials                     as     well        as        PCBs
                                                                                                                                                        Ecology            Washington                    Dept           of
                                                                                                                                                                                                                               Ecology              201 ib                Control             of      toxic
           contained                   in         environmental                         media                 We         evaluated
                                                                                                                                                                 chemicals             in                Sound                                                               of selected              toxic
                                                                                                                                                                                            Puget                       phase             primary          sources

           PCBs            in    anthropogenic                        materials               in        Washington                       State                   chemicals             and    quantities
                                                                                                                                                                                                                       released       in the
                                                                                                                                                                                                                                                   Puget
                                                                                                                                                                                                                                                               Sound             Basin        Ecology

           and       found             the                      estimates               much                                                                     Pub       No        11-03-024
                                                  mass                                                  higher            compared
                                                                                                                                                                                                                   of                                          Serdar                   Lubliner
                                                                                                                                                        Ecology         Washington                  Dept                 Ecology             201 ic
           to    environmental                          compartments                        While             the        largest use
                                                                                                                                                                 Johnson                  Norton                  Spokane           River     PCB        source           assessment               2003
           of PCBs                   produced              before                1979       was          for       transformers
                                                                                                                                                                 2007        Ecology           Pub           No    11-03-013

           and       large           capacitors                 we        found         that        most           transformers                         Ecology         Washington                      Dept       of
                                                                                                                                                                                                                         Ecology             2014             Polychlorinated                      biphe

           and       large            capacitors                have         been           disposed of                       Our rec                            nyls      PCBs              in general                consumer             products               Ecology              Pub      No     14-

                                                                                                                                                                 04-035
           ommendations                           to      further           reduce            and            phase        out            uses
                                                                                                                                                        Ecology         Washington                      Dept       of    Ecology             2015 PCB                      Chemical              Action

           releases                   and         exposures                      of     PCBs             focus            on         other
                                                                                                                                                                 Plan Ecology                 Pub        No        15-07-002

           sources               namely                 pre-1979                  lamp        ballasts                and           caulk               ElM       Database                Environmental                       Information                Management                        Database

           especially                 in        schools             and      current           inadvertent                      genera                           2014 Washington Dept                                   of    Ecology         Olympia                WA
           tion        Small amounts                           from         numerous                                            sources
                                                                                                                                                        Eisler      1986 Polychlorinated                                      biphenyl         hazards              to    fish        wildlife          and
                                                                                                        dispersed
                                                                                                                                                                 invertebntes
                                                                                                                                                                                                synoptic
                                                                                                                                                                                                                       review         Contaminant Hazard                              Rev Rep No
           with low                  levels            of PCBs              add        up     to        levels           that       are     of
                                                                                                                                                                       Fish      and        Wildlife          Service           US Dept             of the         Interior


           concern              to     human               health           and        wildlife                Continued                  en            EPA      US        Environmental                     Protection
                                                                                                                                                                                                                                    Agency           1982                Polychlorinated
                                                                                                                                                                                                                                                                                                        bi

           vironmental                      monitoring                    biomonitoring                            cleanup                and                    phenyls         PCBs              use       in   electrical
                                                                                                                                                                                                                                     equipment                proposed             Rule 40            CFR

           education                  are        also      needed                Chemical                Action           Plans            are
                                                                                                                                                                 Part      761 Fed Reg                   47       78         April22
                                                                                                                                                        EPA      US        Environmental                      Protection             Agency           1987                Locating            and      esti
           useful          to        address            the         special           concerns                and        challenges
                                                                                                                                                                 mating          air      emissions               from        sources         of
                                                                                                                                                                                                                                                     polychlorinated                       biphenyls
           of       PBTs              where             traditional                   single-media                    approaches                                 PCB            EPA-450/4-84-007n

           are      not         sufficient                Our         findings              and         recommendations                                 EPA      US         Environmental                      Protection             Agency              1997              Management                   of

                                                                                                                                                                 polychlorinated                   biphenyls                 in the     Uthted           States            www.chem.unep
           in    Washington                        State        are       relevant            to        other         geographic
                                                                                                                                                                 ch/pop       s/indxhtms/cspcb02                             html
           areas           both            within          the        USA             and     globally                   as     the       use
                                                                                                                                                        EPA      US        Environmental                     Protection             Agency           2012                Polychlorinated                bi
           patterns              and            reduction              strategies                  have            been            similar
                                                                                                                                                                 phenyls         PCBs              in    school          buildings            sources              environmental                   levels

           among            states              and       countries                                                                                              and       exposures
                                                                                                                                                                                               EPAI6000/R-12/051




                Springer




This   Electronic         Copy        of Copyrighted                 Material         Was     Made and               Delivered            for    Governmental              Regulatory/Judicial                          Purposes              Under           License

from   Copyright          Clearance              Center         Inc         No    Further      Reproduction                   is    Permitted        without           Separate              License



                                                                                                                                                                                                                                    SPO_DEFEXP-KH-00051                                                        121

                                                                                                                                         Exhibit 12                                                                                                                                                     301
                                                                                                                      DX_22166.0008
 Case 2:15-cv-00201-SMJ                                                                        ECF No. 487-12                                                      filed 02/11/20                                         PageID.41371 Page 10 of 20


           Environ        Sci Pollut           Res     2016 232033204                                                                                                                                                                                                                                         2041



           EPA      US       Environmental                  Protection             Agency              2014 PCB                       Transformer                     METI      Ministry               of    Economy              Trade           and     Industry                          et     al    201    3a
                    registration                    database             http//catalog.data.gov/dataset/                                                                      Compiled                results       of    reanalysis              of    the
                                                                                                                                                                                                                                                                presence
                                                                                                                                                                                                                                                                                   of    polychlorinated

                    polychlorinated-biphenyls-pcb-transformer-registration-database                                                                                           biphenyls           PCBs              as by-products                  in organic          pigments           English            press

           EPA/EC         US          Environmental                Protection              Agency/Environment                                    Canada                       release        Report             only      in   Japanese

                    2009         Great        lakes      binational           toxics           strategy         202                                                   Panero             Boehme                     Munoz               2005              Pollution         prevention                and     man
           Guo           Capozzi         SJ        Kneutler        TM         Rodenburg                 LA 2014                   Global            distri
                                                                                                                                                                              agement            strategies
                                                                                                                                                                                                                       for
                                                                                                                                                                                                                               polychlorinated                  biphenyls
                                                                                                                                                                                                                                                                                    in   the      New        York
                    bution      and      local       impacts       of inadvertently                    generated               polychlorinated                                New      Jersey           Harbor           NYAcad               Sci

                                        in    pigments           Environ            Sci Technol              4885738580                                                                                             LA
                    biphenyls
                                                                                                                                                                      Praipipat             Rodenburg                          Cavallo            GJ    2013          Source        apportionment
                                                                                                                                                                                                                                                                                                                    of

           Hamers             Kamstra                 Cenijn            et    al   2011           In    vitro        toxicity          profiling of                                                                                   in the        sediments            of the         Delaware             Rivet
                                                                                                                                                                              polychlorinated                     biphenyls
                    ultrapure         non-dioxin-like                  polychlorinated                     biphenyl             congeners
                                                                                                                                                         and                  Environ            Sci    Technol           4742774283
                    their relative                 toxic     contribution                 to     PCB         mixtures                 in         humans               Priha            Hellman                         Sorvari                2005 PCB                    contamination                       from
                    Toxicol       Sci        121188100                                                                                                                        polysulphide                  sealants       in   residential                                              and      risk     assess
                                                                                                                                                                                                                                                        areas-exposure
           Heilmann                Grandjean                     Weihe              et    al    2006            Reduced               antibody            re                  ment       Chemosphere                      59537543
                                         vaccinations             in children                                                                             bi
                    sponses
                                  to                                                       exposed              to   polychlorinated
                                                                                                                                                                      RCW       39.26.280               Revised            Code         of    Washington                 2014            Procurement                of

                    phenyls           PLoS         Med      38135259                                                                                                          goods         and        services          Preferenceproducts                             and    products           in     packag
           Herrick    RF McClean MD                               Meeker              JD         Baxter         LK         Weymouth                      GQ                   ing
                                                                                                                                                                                     that    does           not    contain
                                                                                                                                                                                                                                  polychlorinated                     biphenylslimitations
                    2004 An unrecognized                               source        of    PCB          contamination                       in    schools
                                                                                                                                                                              products            and        products            in    packaging                containing              polychlorinated
                    and   other        buildings            Environ           Health           Perspect         1121010511053                                                 biphenyls
           Hu         Hornbuckle                 KC 2010               Inadvertent               polychlorinated                      biphenyls               in
                                                                                                                                                                     Robson                 Melymuk                      Csiszar        SA         Giang               Diamond            ML          Helm         PA
                    commercial               paint    pigments           Environ               Sci     Technol            4428222                  827
                                                                                                                                                                              2010           Continuing                  sources        of     PCBs            the
                                                                                                                                                                                                                                                                        significance
                                                                                                                                                                                                                                                                                                 of
                                                                                                                                                                                                                                                                                                        building
           1C2   Interstate           Chemicals             Clearinghouse                      2013        Alternatives                 assessment
                                                                                                                                                                               sealants          Environ           Internat           36506513
                    guide        Ver         1.0     http//www.theic2.org/alternatives_assessment
                                                                                                                                                                     Ross           De      Swart                 Addison                Van           Loverend                  Vos        Osterhaus

                    guide
                                                                                                                                                                              1996           Contaminant-induced                                  immunotoxicity                    in harbour               seals
           Jacobson          JL       Jacobson             SW 1996                 Intellectual             impairment                  in children
                                                                                                                                                                              wildlife       at       risk        Toxicol        Res     1122 157169
                    exposed        to    polychlorinated                 biphenyls               in    utero              Engl              Med 335
                                                                                                                                                                      SAIC      Science               Applications               International                  Corporation               2011             Lower
                    783789
                                                                                                                                                                              Duwamish                 Waterway                              of potential             PCB-containing                    building
                                                                                                                                                                                                                               survey
           Jurewicz             Polanska                 Hanke                2013         Chemical              exposure              early in           life
                                                                                                                                                                              material           sources           Prepared           for     Washington Dept                      of    Ecology             339
                    and   the neurodevelopment                          of    childrenan                    overview
                                                                                                                             ep   of    current
                                                                                                                                                                      Stone           Delistraty                   2010          Sources            of
                                                                                                                                                                                                                                                          toxicity
                                                                                                                                                                                                                                                                          and      exposure
                                                                                                                                                                                                                                                                                                        informa
                    idemiological
                                               evidence           Ann         Agricul
                                                                                                Environ          Med 203465486
                                                                                                                                                                              tion    for
                                                                                                                                                                                             identifying                 chemicals            of high          concern        to    children             Environ
           Keeler     GJ Pacyna JM Bidleman TF                                       Nriagu           JO    1993               Identification                 of
                                                                                                                                                                              Impact        Assess           Rev       30380387
                    sources       contributing              to    the    contamination                     of    the       Great            Waters        by
                                                                                                                                                                      Sundahl                Sikander                    Ek-Olausson                      et    al   1999          Determinations                   of
                    toxic
                              compounds                Prepared
                                                                         for       EPA          164
                                                                                                                                                                              PCB        within                   project        to     develop               cleanup
                                                                                                                                                                                                                                                                              methods              for       PCB
           King      County           2013           Estimating          PCB             and     PBDE           loadings               to    the     Lake
                                                                                                                                                                              containing
                                                                                                                                                                                                       elastic      sealant           used        in outdoor                        between             concrete
                    Washington watershed                         data
                                                                         report           Prepared           for     US EPA Region                            10
                                                                                                                                                                                                                                                                        joints

                                                                                                                                                                              blocks        in    buildings                   Environ         Monit            1383387
                    by   Jack           Colton              Water and Land                     Res Div          King County                       Seattle

                    WA                                                                                                                                                Tanabe             1988 PCB                    problems                in the       future         foresight          from           current

                                                                                                                                                                              knowledge                 Environ           Pollut       50528
           Klosterhaus                        McKee                     Yee                    Kass        JM Wong                                2014
                                                                         in    the       exterior          caulk          of     San        Francisco                USDHHS US                              Dept         of     Health            and          Human             Services                2000
                    Polychlorinated                  biphenyls

                    Bay     area buildings                 California              USA          Environ          Internat             663843                                  Toxicological                     profile         for polychlorinated                         biphenyls                 update
           Kohler               Tremp               Zennegg                   Seiler                 Minder-Kohler                               Beck                         Agency         for       Toxic        Substances               Disease
                                                                                                                                                                                                                                                               Registry          Atlanta          GA
                    Lienemann                                                 Schmid                                                                                 USWAG/EEI                                      Solid        Waste            Activities
                                                                                                                                                                                                                                                                        Group/Edison                     Electric
                                                   Wegmann                                             2005            Joint          sealants            an                                      Utility

                    overlooked               diffuse source of polychlorinated                               biphenyls                in buildings
                                                                                                                                                                              Institute/National                    Rural        Electric           Cooperative               Association                  1982
                    Environ        Sci Technol              39 19671               973                                                                                        Comments                 and        studies       on     the    use        of
                                                                                                                                                                                                                                                               polychlorinated              biphenyls
                                                                                                                                                                                                                                                                                                                    in



           Knhn       MM         Hanson             MB      Baird       RW          Boyer         RH        Burrows DG Emmons                                                 response           to    an    order        of the       US         Court        of Appeals           for the        District         of

                                                                                                                                                                              Columbia                Circuit          Submitted                    the       US     Environmental                 Protection
                    CK      Ford        JKB         Jones      LL       Noren            DP      Ross       RS Schorr GS Collier                                                                                                             to


                    TK 2007             Persistent                                                and      stable                            in                               Agency             Four       vol
                                                            organic          pollutants                                   isotopes                 biopsy

                    samples           2004/2006                  from        southern            resident            killer        whales               Mar          WAC         173-333                 Washington                     Administrative                        Code                Persistent

                    Pollut      Bull     5419031911                                                                                                                           bioaccumulative                      toxins        Last    update            1/13/2006


           Lauby-Secretan                        Loomis                Grosse                   on    behalf         of    the        hiternational                  WDOH            Washington                   Dept         of Health            2011             Letter      health     consultation


                    Agency            for     Research           on     Cancer             IARC              Monograph                       Working                          King       County              Alder        Tower         polychlorinated                    biphenyls              PCBs              in



                    Group        et     al
                                              2013          Carcinogenicity
                                                                                                of
                                                                                                      polychlorinated                       biphenyls                         caulking                DOH          334-274              Seattle                WA       July       22      2011            http//

                    and   polybrominated                    biphenyls              Lancet         1428788                                                                     www.doh.wa.gov/Portals/1/Documents/Pubs/334-274.pdf

           METI       Ministry                of
                                                    Economy              Trade            and        Industry                                    201 3b              Ylitalo     GM          Stein          JE Hom               Johnson               LL      Tilbury        KL        Hall
                                                                                                                                                                                                                                                                                                 AJ        Rowles

                    Administrative                  guidance           on manufacture                       import             etc      of        organic                           Greig               Lowenstine                      Gulland               FM 2005              The     role       of   organ
                    pigments          that     can                                    contain                                                                                 ochlorines               in    cancer-associated                                          in California                  sea    lions
                                                      unintentionally                                  polychlorinated                      biphenyls                                                                                               mortality

                    Seventh           Report           English         press        release           Report         only        in
                                                                                                                                       Japanese                               Zalophus                ca4fbrnianus                    Mar     Pollut Bull              5013039




                                                                                                                                                                                                                                                                                                       Springer




This   Electronic
                         Copy      of Copyrighted                  Material              Was          Made and                 Delivered                for    Governmental           Regulatory/Judicial                            Purposes              Under         License

from   Copyright         Clearance             Center            Inc          No     Further           Reproduction                     is       Permitted         without          Separate                License



                                                                                                                                                                                                                                              SPO_DEFEXP-KH-00051                                                        122

                                                                                                                                                     Exhibit 12                                                                                                                                                302
                                                                                                                                 DX_22166.0009
   Case 2:15-cv-00201-SMJ                                               ECF No. 487-12                             filed 02/11/20                   PageID.41372 Page 11 of 20




                    Electronic      Supplementary                Material submitted to Environmental                               Science    and   Pollution    Research        for the

                    following     article




                    Evaluation      of   PCB       Sources      and Releases             for Identifying        Priorities    to   Reduce    PCBs    in   Washington     State     USA


                    Holly    Davies Damon                Delistratyb           et   al




                    aWashington          State
                                                  Department            of   Ecology        Olympia          WA   98504-7600         USA


                    bWasngton            State
                                                  Department            of   Ecology        Spokane          WA   99205-1295         USA




                     Corresponding            author




                    Holly    Davies       PhD

                    Washington        State
                                                 Department           of     Ecology

                    P.O Box 47600

                    Olympia       WA      98504-7600            USA


                    360-407-7398

                    hdav46      ecy.wa.gov




                    Electronic      Supplementary                Material includes                    tables    named Online             Resource          and   Online Resource




This   Electronic    Copy    of Copyrighted        Material     Was     Made and         Delivered     for   Governmental     Regulatory/Judicial    Purposes    Under   License

from   Copyright     Clearance     Center        Inc   No     Further      Reproduction       is   Permitted    without      Separate   License



                                                                                                                                                              SPO_DEFEXP-KH-00051                123

                                                                                                         Exhibit 12                                                                        303
                                                                                             DX_22166.0010
                                           Online    Resource                               transformers     in                      State   We                                                                                          the current    status
                                                                       Registered                                                                                                                                            identify
                                                                                                                  Washington                       attempted to contact                         the registrants to                                               of the registered

                                           transformers       While owners            of    PCB transformers                                                               to                   with      the                  is                  to
                                                                                                                     500       ppm PCB5 were            required                register                        EPA EPA             not required        update the database




                                                                                     Company                                                                                                                                 Transformer




                                                                                                                                                                                                                                           Zip                          Weight       Current
                                                                                                                      Contact                   Street
                                                                                                                                                                                                                                                                                               Case 2:15-cv-00201-SMJ




                                            Name                                             City                                                             address                                               City                                 Number
                                                                                                                                                                                                                                           code                         kg           status




                                            Puget     Sound    Energy                        Bellevue                 John Rork                 Talcott       Ave           Columbia             Street             Olympia                98501                                     In use


                                            Puget     Sound    Energy                        Bellevue                 John Rork                 14401       278th         Ave NE                                    Duval                  98019                                     In use


                                            Puget     Sound    Energy                        Bellevue                 Lea Boyle                 14401         188th       Ave     NE                                Redmond                98052                        4.52         In use


                                            Puget     Sound    Energy                        Bellevue                 John Rork                    173rd            43rd        Ave                                 Renton                 98055

                                                      Sound                                  Bellevue                 John Rork                 2211     Nevada            St                                                              98225
                                            Puget              Energy                                                                                                                                               Bellingham

                                            Puget     Sound                                  Bellevue                 John Rork                 24810         156th       Ave SE                                    Kent                   98025
                                                                                                                                                                                                                                                                                               ECF No. 487-12




                                                               Energy

                                            Puget     Sound    Energy                        Bellevue                 John Rork                 Hodgedon                  Garfield         St                       Temno                  98589

                                                      Sound                                  Bellevue                 John Rork                 70th     Street                            Rd                                       Lk     98390
                                            Puget              Energy                                                                                                           Myers                               Bonney




          Exhibit 12
                                            Puget     Sound    Energy                        Bellevue                 John Rork                 Dolarway            Rd                                              Ellensburg             98922

                                                      Sound                                  Bellevue                 John Rork                 Jackson             Main         St                                 Cle    Elum            98922
                                            Puget              Energy




DX_22166.0011
                                            Puget     Sound    Energy                        Bellevue                 John Rork                 19319       Electron            Rd                                  Orting                 98360

                                                      Sound                                  Bellevue                 John Rork                      side     of Stottlemeyer               Rd                      Poulsbo                98370
                                            Puget              Energy
                                                                                                                                                                                                                                                                                               filed 02/11/20




                                            Puget     Sound    Energy                        Bellevue                 John Rork                 40801       268th         Ave SE                                    Enumclaw               98022

                                                                                                                                                  Tapps Highway
                                            Puget     Sound    Energy                        Bellevue                 John Rork                                                                                     Auburn                 98002
                                                                                                                                                Vandermark Rd

                                                      Sound                                  Bellevue                 John Rork                 SE     80th    St         246        Ave   SE                                              98027
                                            Puget              Energy                                                                                                                                               Issaquah


                                            Puget     Sound    Energy                        Bellevue                 John Rork                 13635         SE    26th                                            Bellevue               98004

                                            Puget     Sound    Energy                        Bellevue                 John Rork                 3975           Highway               525                            Langley                98260

                                            Puget     Sound    Energy                        Bellevue                 John Rork                 1274 Thompson                   Rd                                  Anacortes              98221


                                            Puget     Sound    Energy                        Bellevue                 John Rork                 2857           22   1st                                             Des Moines             98148

                                            Puget     Sound    Energy                        Bellevue                 John Rork                 12251       Mt Baker Highway                                        Glacier                98244

                                            Puget     Sound    Energy                        Bellevue                 John Rork                 7537     Portal       Way                                           Ferndale               98248




       304
                                                                                                                                                                                                                                                                                               PageID.41373 Page 12 of 20




                       This   Electronic    Copy    of Copyrighted     Material     Was     Made and    Delivered     for   Governmental     Regulatory/Judicial            Purposes            Under     License

                       from   Copyright     Clearance     Center     Inc   No     Further    Reproduction    is   Permitted    without     Separate     License
                                                                                    Company                                                                                                                             Transformer




                                                                                                                                                                                                                                 Zip              Weight   Current
                                           Name                                            City                     Contact                  Street       address                                               City                     Number
                                                                                                                                                                                                                                 code             kg       status




                                           Puget     Sound    Energy                       Bellevue                 John Rork                13635        NE     80th                                           Redmond          98052
                                                                                                                                                                                                                                                                      Case 2:15-cv-00201-SMJ




                                           Puget     Sound    Energy                       Bellevue                 John Rork                9512     Pacific        Highway             SE                     Lacey            98503


                                           Puget     Sound    Energy                       Bellevue                 John Rork                9221     Wilows             Rd NE                                  Redmond          98502

                                           Puget     Sound    Energy                       Bellevue                 John Rork                34717        21st      Ave        SW                               Federal   Way    98003

                                           Puget     Sound    Energy                       Bellevue                 John Rork                1035     Stevenson                Ave                              Enumclaw         98022

                                                                                                                                             Hanford        Road                Centralia        Steam
                                           Puget     Sound    Energy                       Bellevue                 John Rork                                                                                   Centralia        98531
                                                                                                                                             Plt



                                           Puget     Sound    Energy                       Bellevue                 John Rork                   of 1-90      between Exits 37                         38        Snoqualmie       98065

                                                                                                                                             Corner of Central                   Valley        Rd
                                                                                           Bellevue
                                                                                                                                                                                                                                                                      ECF No. 487-12




                                           Puget     Sound    Energy                                                John Rork                                                                                   Bremerton        98310
                                                                                                                                             Bucklin

                                                     Sound                                 Bellevue                 John Rork                20th    St              169th       Ave           2111             Sunmer           98340
                                           Puget              Energy

                                           Western      Washington
                                                                                                                                                                     781        25th     St                                      98225




          Exhibit 12
                                                                                           Bellingham               Gayle     Shipley        Commissary                                                         Bellingham
                                           University

                                                                                                                    Ronald
                                           SDS Lumber Co                                   Bingen                                            South Side             BNSF RR                                     Bingen           98605            2138     Unknown




DX_22166.0012
                                                                                                                    Schultz


                                           Kimberly-Clark           Worldwide              Everett                  Jim Ketchum              2600     Federal            Ave                                    Everett          98201
                                                                                                                                                                                                                                                                      filed 02/11/20




                                                                                                                    Richard
                                                                                                                                             801    23rd       St                                                                98550            50932    In use
                                           Grays     Harbor Paper L.P                      Hoquiam                                                                                                              Hoquiam
                                                                                                                    Johnston


                                           Reynolds      Metals      Company               Longview                 H.S Hays                 4029     Industrial              Way                               Longview         98632

                                           Washington         Veneer                       Omak                     Joe     Atwood           1100     Eighth         Ave                                        Omak             98841            12412    Unknown

                                                                                                                                                                                                                                                           Disposed
                                           PUD No            of Clallam        Co          Port Angeles             Quimby Moon              1936           18th         St                                     Port   Angeles   98362            505
                                                                                                                                                                                                                                                           of

                                                                                                                                                                                                                                                           Disposed
                                           City of Port      Angeles                       Port Angeles             Mark Shamp               321       Fifth        St                                          Port   Angeles   98362
                                                                                                                                                                                                                                                           of

                                                                                                                                                                                                                                                           Disposed
                                           PUD No            of Clallam        Co          Port Angeles                                      1936           flsth        St                                     Port             9s363            1uu
                                                                                                                    Quimby Moon                                                                                        Angeles
                                                                                                                                                                                                                                                           of

                                                                                                                                                                                                                                                           Disposed
                                           PUD No            of Clallam      Co            Port Angeles             Quimby Moon              1936           18th         St                                     Port   Angeles   98363            68
                                                                                                                                                                                                                                                           of




       305
                                                                                                                                                                                                                                                                      PageID.41374 Page 13 of 20




                       This   Electronic   Copy    of Copyrighted     Material     Was     Made and   Delivered     for   Governmental    Regulatory/Judicial                 Purposes        Under   License

                       from   Copyright    Clearance     Center     Inc   No     Further   Reproduction    is   Permitted    without     Separate    License
                                                                                               Company                                                                                                                        Transformer




                                                                                                                                                                                                                                      Zip              Weight   Current
                                                Name                                                  City                       Contact                  Street     address                                        City                      Number
                                                                                                                                                                                                                                      code             kg       status



                                                Port    Townsend           Paper                                                                                                                                    Port
                                                                                                      Port      Townsend         John         Recht       100    Mill     Hill   Rd                                                   98368
                                                                                                                                                                                                                    Townsend
                                                                                                                                                                                                                                                                           Case 2:15-cv-00201-SMJ




                                                Corporation

                                                                                                                                                                                                                                                                Disposed
                                                City of Richland                                      Richland                   Wayne       Collop       806 Thayer          Dr                                    Richland          99352            45
                                                                                                                                                                                                                                                                of

                                                US Dept        of   Energy
                                                                                                      Richland                   B.J Dixon                200       Area                                            Richland          99352            137      Unknown
                                                Richland        Oper       Office

                                                                                                                                                          HPCS       Diesel         Generator      Rm
                                                Energy Northwest                                      Richland                   J.P     Chasse           Nuclear       Plant                  Power   Plant        Blank             Blank

                                                                                                                                                          Loop
                                                Entercom         Communications                                                  Martin
                                                                                                      Seattle                                             910 Lone        Oak Rd                                                      Blank
                                                                                                                                                                                                                    Longview
                                                Corp                                                                             Hadfield
                                                                                                                                                                                                                                                                           ECF No. 487-12




                                                                                                                                                                                                                                                                Disposed
                                                Total      Reclaim         Inc                        Seattle                              Lorch          2200     Sixth      Ave                                   Seattle           98134            215
                                                                                                                                 Craig
                                                                                                                                                                                                                                                                of

                                                                                                                                 Karen
                                                Seattle      City Light                               Seattle                                             Laurelhurst         Lane        and 51st                  Seattle           98124




          Exhibit 12
                                                                                                                                 Dinehart

                                                                                                                                 Karen                                                                                                                          Disposed
                                                Seattle                                               Seattle                                             4502     NE     41st      St                              Seattle           98124            182
                                                             City Light
                                                                                                                                 Dinehart                                                                                                                       of




DX_22166.0013
                                                                                                                                 Karen                                                                                                                          Disposed
                                                Seattle                                               Seattle                                             Bellevue        Ave                  John                 Seattle           98124            160
                                                             City Light
                                                                                                                                 Dinehart                                                                                                                       of
                                                                                                                                                                                                                                                                           filed 02/11/20




                                                                                                                                                                                                                                                                Disposed
                                                Seattle                                               Seattle                                             2826     NW      Market         St                        Seattle           98124            114
                                                             City Light


                                                                                                                                 Karen                                                                                                                          Disposed
                                                Seattle                                               Seattle                                             7710     35th                                             Seattle           98124            68
                                                             City Light                                                                                                      Aye SW
                                                                                                                                 Dinehart                                                                                                                       of

                                                                                                                                 Karen
                                                Seattle      City Light                               Seattle                                             6730     24thAve               NW                         Seattle           98124
                       -D
                                                                                                                                 Dinehart

                                                                                                                                 Karen
                                                Seattle                                               Seattle                                             1414                                                      Seattle           98124
                                                             City Light                                                                                            NW      Leary         Way
                                                                                                                                 Dinehart

                       ii                                                                                                        Karen
                                                Seattle      City Light                               Seattle                                             7750     28th      Ave     NW                             Seattle           98124
                                                                                                                                 Dinehart

                                                                                                                                 Karen
                       -p                       Seattle                                               Seattle                                             1405               65th    St                             Seattle           98124
                                                             City Light                                                                                            NW
                                                                                                                                 Dinehart




       306
                       01
                       -a
                                                                                                                                                                                                                                                                           PageID.41375 Page 14 of 20




                            This   Electronic   Copy      of Copyrighted         Material     Was     Made and     Delivered     for   Governmental    Regulatory/Judicial           Purposes     Under   License

                            from   Copyright    Clearance       Center      Inc      No     Further   Reproduction      is   Permitted    without     Separate   License
                                                                                       Company                                                                                                                         Transformer




                                                                                                                                                                                                                               Zip              Weight   Current
                                           Name                                               City                     Contact                  Street        address                                        City                      Number
                                                                                                                                                                                                                               code             kg       status



                                                                                                                       Karen
                                           Seattle      City Light                            Seattle                                           8032     15th      Ave     NW                                Seattle           98124
                                                                                                                       Dine
                                                                                                                                                                                                                                                                   Case 2:15-cv-00201-SMJ




                                                                                                                       Karen
                                           Seattle                                            Seattle                                           3209     NW        65th    St                                Seattle           98124
                                                        City Light
                                                                                                                       Dinehart

                                                                                                                       Karen
                                           Seattle      CityLight                             Seattle                                           2333     WBostonSt                                           Seattle           98124
                                                                                                                       Dinehart

                                                                                                                       Karen
                                           Seattle      City   Light                          Seattle                                           2100     SW      Andover             St                      Seattle           98124
                                                                                                                       Dinehart

                                                                                                                       Karen
                                           Seattle      City Light                            Seattle                                           35th    Ave      SE        SW         Genessee               Seattle           98124
                                                                                                                       Dinehart

                                                                                                                       Karen
                                                                                                                                                                                                                                                                   ECF No. 487-12




                                           Seattle                                            Seattle                                           5601     23rdAve           SW                                Seattle           98124
                                                        CityLight
                                                                                                                       Dinehart

                                                                                                                       Karen
                                           Seattle                                            Seattle                                           1605     SW      Holden         St                           Seattle           98124
                                                        City Light
                                                                                                                       Dinehart




          Exhibit 12
                                                                                                                       Karen
                                           Seattle      City Light                            Seattle                                           3405     SW      Graham          St                          Seattle           98124
                                                                                                                       Dinehart

                                                                                                                       Karen




DX_22166.0014
                                           Seattle                                            Seattle                                           4118                                                         Seattle           98124
                                                        CityLight                                                                                        SWMorganSt
                                                                                                                       Dinehart

                                                                                                                       Karen
                                                                                                                                                                                                                                                                   filed 02/11/20




                                           Seattle                                            Seattle                                           9370     S2ndAveS                                            Seattle           98124
                                                        CityLight
                                                                                                                       Dinehart

                                                                                                                       Karen                    1St    E/of    Earl     Ave     NW        S/SI   NW
                                           Seattle                                            Seattle                                                                                                        Seattle           98124
                                                        City Light
                                                                                                                       Dinehart                 90th

                                                                                                                       Karen                    1St   N/of         Holden        E/SI     Rainier
                                           Seattle                                            Seattle                                                                                                        Seattle           98124
                                                        City Light
                                                                                                                       Dinehart                 Ave
                                                                                                                       Karen                    1st    S/of        Bertona E/SI             21st
                                           Seattle      City Light                            Seattle                                                                                                        Seattle           98124
                                                                                                                       Dinehart                 AveW
                                                                                                                       Karen
                                           Seattle                                            Seattle                                           48th    NE          47th    NE                               Seattle           98124
                                                        City Light
                                                                                                                       Dinehart




       307
                                                                                                                                                                                                                                                                   PageID.41376 Page 15 of 20




                       This   Electronic   Copy      of Copyrighted      Material     Was     Made and   Delivered     for   Governmental    Regulatory/Judicial           Purposes       Under    License

                       from   Copyright    Clearance       Center      Inc   No     Further   Reproduction    is   Permitted    without     Separate    License
                                                                                      Company                                                                                                                       Transformer




                                                                                                                                                                                                                            Zip              Weight   Current
                                           Name                                              City                     Contact                  Street    address                                          City                      Number
                                                                                                                                                                                                                            code             kg       status



                                                                                                                      Karen
                                           Seattle      City Light                           Seattle                                           51st    Ave NE            NE      41st   St                Seattle           98124
                                                                                                                      Dinehart
                                                                                                                                                                                                                                                                 Case 2:15-cv-00201-SMJ




                                           Inland      Power       and Light                 Spokane                  Todd     Hoffman         10110           Hallett      Rd                            Spokane           99014            1249

                                                                                                                      Clarice                                                                                                                         Disposed
                                           Avista      Utilities                             Spokane                                           various     locations                                      Blank             Blank   157      16434
                                                                                                                      Robertson                                                                                                                       of

                                                                                                                      Clarice
                                           Avista       Corporation                          Spokane                                           Onion     Cmek Rd                                          Colville          Blank
                                                                                                                      Robertson

                                                                                                                      Clarice                  SE     corner      of   Rockwell     and
                                           Avista       Corporation                          Spokane                                                                                                      Spokane           Blank
                                                                                                                      Robertson                Monroe       Sts


                                                                                                                                                                                                                                                      Disposed
                                           Taconm Power                                      Tacoma                   Russell     Post         418     Gershick        Rd                                 Silver    Creek   98585   10       830
                                                                                                                                                                                                                                                      of
                                                                                                                                                                                                                                                                 ECF No. 487-12




                                                                                                                      Margaret
                                           Tacoma         School      District     10        Tacoma                                            111    NE    St                                            Tacoma            98403            358      In use
                                                                                                                      Ohison

                                                                                                                      Margaret




          Exhibit 12
                                           Tacoma         School      District     10        Tacoma                                            2502        Orchard                                        Tacoma            98406            358      In use
                                                                                                                      Ohison
                                           Pioneer       Americas
                                                                                             Tacoma                   Karl    Jams             605     Alexander Ave                                      Tacoma            98421




DX_22166.0015
                                           Inc./Chlor       Alkali     Co    Inc

                                                                                                                                                                                                                                                      Disposed
                                           TransAlta        of     Calgary                   Alberta                  Roger Carter             913    Big Hanaford           Rd                           Centralia         98531   42       34731
                                                                                                                                                                                                                                                      of
                                                                                                                                                                                                                                                                 filed 02/11/20




       308
                                                                                                                                                                                                                                                                 PageID.41377 Page 16 of 20




                       This   Electronic   Copy      of Copyrighted     Material     Was     Made and   Delivered     for   Governmental    Regulatory/Judicial          Purposes       Under   License

                       from   Copyright    Clearance       Center     Inc    No    Further   Reproduction    is   Permitted    without     Separate    License
                                           Online Resource                              to    EPA   on inadvertent        generation        of                                Manufacturers       are required    to            inadvertent   generation   of   PCBs   to
                                                                          Reports                                                                PCBs 1994-present                                                     report

                                           EPA


                                                                   Reporter                                                                                 PCB     concentration    or
                                            Date                                                      Product                                                                                         Category
                                                                   Company                                                                                  amount

                                                                                                      2-Naphthalenecarboxylic                    acid
                                              4/13/1995            Sun    Chem          Corp          4-25-dichlorophenyl                   azoj-                                                     pigments   and dyes

                                                                                                      3-hydroxy               dye precursor

                                              2/11/2004            Clariant
                                                                                                                                                                                                                                                                            Case 2:15-cv-00201-SMJ




                                                                                                      imported        dyes                                                                            pigments   and dyes

                                              6/13/2005            Clariant                           imported        dyes                                                                            pigments   and dyes

                                              5/19/2011            Clariant                           imported        dyes                                                                            pigments   and dyes

                                                                   Ciba-Gei
                                              7/29/1994                                               cBIa                                                                                            pigments   and dyes
                                                                   Pigments Division

                                                                   Ciba-Geii
                                             12/2s/1994                                               CBI                                                                                             pigments   and dyes
                                                                   Pigments Division
                                             12/29/1994            DIC     Trading                       pigments                                                                                     pigments   and dyes

                                                                   Ciba-Geii
                                              6/22/1995                                               CBI                                                                                             pigments   and dyes
                                                                                                                                                                                                                                                                            ECF No. 487-12




                                                                   Pigments Division
                                              7/25/1995            Cappelle                              pigments                                                                                     pigments   and dyes

                                                  7/2/1996         Uhlich      Color      Co          CI    Pigment       Orange 24                                                                   pigments   and dyes




          Exhibit 12
                                                                   Ciba-Gei
                                              7/15/1996                                               CBI                                                                                             pigments   and dyes
                                                                   Pigments Division
                                              8/16/1996            Engelhard                          CI Pigment          Violet    23                      19.6   ppm                                pigments   and dyes




DX_22166.0016
                                              8/23/1996            Cappelle                           CI    Pigment       Yellow      170                                                             pigments   and dyes

                                                                   UMC United
                                                                                                                                                                                                                                                                            filed 02/11/20




                                              9/27/1996                                               CI Pigment          Green                                                                       pigments   and dyes
                                                                   Mineral        and   Chem
                                              1/13/1997            Zeneca                                  pigments                                                                                   pigments   and dyes

                                                                   CDR      Pigments          and
                                              7/29/1996                                                  pigments                                                                                     pigments   and dyes
                                                                   Dispersions

                                              6/18/1997            Fabricolor                          12 pigments                                                                                    pigments   and dyes

                                                  7/1/1997         BASF                                13 pigments                                                                                    pigments   and dyes
                                                                   Ciba Pigments
                                              8/18/1997                                               CBI     for several pages                                                                       pigments   and dyes
                                                                   Division

                                             10/21/1997            Mil International                     pigments                                                                                     pigments   and dyes

                                                  1/6/1998         Sun    Chem          Corp             pigments                                                                                     pigments   and dyes

                                             10/26/1997            Mil International                     pigments                                                                                     pigments   and dyes




       309
                                                                                                                                                                                                                                                                            PageID.41378 Page 17 of 20




                       This   Electronic   Copy    of Copyrighted        Material     Was     Made and   Delivered      for   Governmental        Regulatory/Judicial    Purposes   Under   License

                       from   Copyright    Clearance      Center    Inc      No     Further    Reproduction    is   Permitted    without         Separate   License
                                                                          Reporter                                                                            PCB     concentration    or
                                                Date                                                        Prodnct                                                                                     Category
                                                                          Company                                                                             amount
                                                   5/15/1998              Mi     International                  pigments                                                                                pigments   and dyes

                                                                          Ciba Pigments
                                                  7/20/1998                                                 CBI                                                                                         pigments   and dyes
                                                                          Division

                                                                          Ciba Pigments
                                                 10/23/1998                                                 CBI                                                                                         pigments   and dyes
                                                                          Division

                                                       2/2/1999           Lansco Colors                         pigments                                                                                pigments   and dyes

                                                                          Ciba Colors
                                                                                                                                                                                                                               Case 2:15-cv-00201-SMJ




                                                  7/15/1999                                                 CBI                                                                                         pigments   and dyes
                                                                          Division

                                                  7/31/1999               Sun    Chem         Corp          CBI                                                                                         pigments   and dyes
                                                                          Ciba Colors
                                                       2/2/2000                                             CBI                                                                                         pigments   and dyes
                                                                          Division

                                                                          Ciba Colors
                                                   5/23/2000                                                CBI                                                                                         pigments   and d3 es
                                                                          Division

                                                   8/31/2000              Ciba Colors Divison               CBI                                                                                         pigments   and dyes

                                                       9/8/2000           Avecia                                pigments                                                                                pigments   and dyes

                                                 11/22/2000               Mi     International
                                                                                                                                                                                                                               ECF No. 487-12




                                                                                                                pigments                                                                                pigments   and dyes

                                                                          Ciba Colors
                                                 12/13/2000                                                 CBI                                                                                         pigments   and dyes
                                                                          Division

                                                                          Ciba Colors




          Exhibit 12
                                                   3/30/200                                                 CBI                                                                                         pigments   and dyes
                                                                          Division

                                                       5/4/200            Magruder          Color     Co        pigments                                                                                pigments   and dyes




DX_22166.0017
                                                       6/1/200            Sun    Chem         Corp              pigments                                                                                pigments   and dyes

                                                                          Ciba Colors
                                                  7/18/200                                                  CBI                                                                                         pigments   and dyes
                                                                                                                                                                                                                               filed 02/11/20




                                                                          Division

                                                       4/8/1994           PCL Group                         Copper Phthalocyanine                Blue                                                   pigments   and dyes

                                                                          Ciba Colors
                                                 10/17/200                                                  CBI                                                                                         pigments   and dyes
                                                                          Division

                                                                          Ciba Colors
                                                   1/25/2002                                                CBI                                                                                         pigments   and dyes
                       -D
                                                                          Division

                                                   3/27/2002              Mi     International                  pigments                                                                                pigments   and dyes

                                                                          Ciba Coating
                                                  4/29/2002                                                 CBI                                                                                         pigments   and dyes
                       ii                                                 Effects

                                                                          Ciba Coating
                                                       8/6/2002                                             CBI                                                                                         pigments   and dyes
                                                                          Effects
                       -p
                                                   8/28/2002              Sun    Chem         Corp          CBI                                                                                         pigments   and dyes




       310
                       01
                       -a
                                                                                                                                                                                                                               PageID.41379 Page 18 of 20




                            This   Electronic   Copy    of Copyrighted          Material     Was     Made and   Delivered     for   Governmental    Regulatory/Judicial    Purposes   Under   License

                            from   Copyright    Clearance        Center    Inc      No     Further   Reproduction    is   Permitted    without     Separate   License
                                                                        Reporter                                                                             PCB     concentration          or
                                                Date                                                     Prodnct                                                                                              Category
                                                                        Company                                                                              amount
                                                                        Ciba Coating
                                                   11/5/2002                                             CBI                                                                                                  pigments    and dyes
                                                                        Effects

                                                                        Ciba Coating
                                                  6/13/2003                                              CBI                                                                                                  pigments    and dyes
                                                                        Effects

                                                                        Ciba Coating
                                                 10/16/2003                                              CBI                                                                                                  pigments    and dyes
                                                                        Effects

                                                                        Ciba Coating
                                                       4/2/2004                                          CBI
                                                                                                                                                                                                                                     Case 2:15-cv-00201-SMJ




                                                                                                                                                                                                              pigments    and dyes
                                                                        Effects

                                                                        Ciba Coating
                                                       7/6/2004                                          CBI                                                                                                  pigments    and dyes
                                                                        Effects

                                                                        Ciba Coating
                                                       7/6/2004                                          CBI                                                                                                  pigments    and dyes
                                                                        Effects

                                                       8/8/2005         Sun Chemical                     CBI                                                                                                  pigments    and dyes

                                                   5/25/2006            Cappelle                         CI   Pigment        Yellow      17                                                                   pigments    and dyes

                                                                                                                                                             2.5 ppm       discounted         total
                                                   1/30/1995            GE     Silicones                 CBI                                                                                                  silicones
                                                                                                                                                             discounted      quantity      1.1      lbs
                                                                                                                                                                                                                                     ECF No. 487-12




                                                                                                                                                             1.1 ppm       discounted         total
                                                   1/30/1996            GE     Silicones                 CBI                                                                                                  silicones
                                                                                                                                                             discounted                    0.9      lbs
                                                                                                                                                                             quantity

                                                                                                                                                                                                 total
                                                                                                                                                             1.5 ppm       discounted
                                                   1/24/1997            GE     Silicones                 CBI                                                                                                  silicones




          Exhibit 12
                                                                                                                                                             discounted      quantity      0.6      lbs


                                                                                                                                                             1.3 ppm       discounted            total

                                                   1/24/1997            GE     Silicones                 CBI                                                 discounted      quantity      0.53               silicones




DX_22166.0018
                                                                                                                                                             lbs


                                                                                                                                                             1.5 ppm       discounted            total
                                                                                                                                                                                                                                     filed 02/11/20




                                                  2/25/1999             GE     Silicones                 CBI                                                                                                  silicones
                                                                                                                                                             discounted                    0.8      lbs
                                                                                                                                                                             quantity

                                                                                                                                                             1.7 ppm       discounted            total
                                                       2/7/2000         GE     Silicones                 CBI                                                                                                  silicone
                                                                                                                                                             discounted      quantity      0.5      lbs


                                                                                                                                                             1.9 ppm       discounted            total
                                                   3/13/200             GE                               CBI                                                                                                  silicones
                                                                                                                                                             discounted                    0.7      lbs
                                                                                                                                                                             quantity
                       -D
                                                                                                         CBI      adding         hydrolyzed
                                                                                                                                                             total   discounted      quantity
                                                   5/28/2002            GE                               phenylchlorosilanes              and                                                                 silicones
                                                                                                                                                             0.83    lbs
                                                                                                         phenylchlorosilanes
                       ii
                                                  4/30/1997             ABB                              electrical      capacitors                          3.9           134    liters                      Unique
                                                                                                                                                                    ppm
                                                                                                         246-TCPH 246-
                       -p                         6/24/1994             Nagase      America                                                                  9-12                                             Unique
                                                                                                                                                                     ppm
                                                                                                         Trichlorophenylhydrazine

                                                 11/30/1995             PHT     International            26-Dichloro-4-Nitro                  Aniline                                                         Unique




       311
                       01
                       -a
                                                                                                                                                                                                                                     PageID.41380 Page 19 of 20




                            This   Electronic   Copy    of Copyrighted       Material     Was     Made and   Delivered     for   Governmental      Regulatory/Judicial      Purposes       Under    License

                            from   Copyright    Clearance      Center    Inc      No    Further   Reproduction    is   Permitted    without      Separate    License
                                                                       Reporter                                                                             PCB        concentration     or
                                            Date                                                          Product                                                                                          Category
                                                                       Company                                                                              amount

                                                                                                          CBI      Chiorothalomi
                                                  3/17/1998            ISK Biosciences                                                                                                                     Unique
                                                                                                          production

                                                  5/15/200             PPG     Industries                 trichlorobenzene            TCB                                                                  Unique

                                                  8/17/2012            Future Fuel                        pesticide       intermediate                                                                     Unique

                                                   4/7/1997            Elf   Atochem                                                                             and     ppm                               Unknown

                                              2/18/2000                CBI                                CBI                                                                                              Unknown
                                                                                                                                                                                                                              Case 2:15-cv-00201-SMJ




                                              6/13/2001                CBI                                CBI                                                                                              Unknown
                                                   2/4/2003            CBI                                CBI                                                                                              Unknown

                                            CBI                        CBI                                CBI                                                                                              Unknown
                                                  5/31/2011            CBI                                CBI                                                                                              Unknown
                                                  9/11/2012            CBI                                CBI      220 kg shipment                                                                         Unknown
                                                  8/23/2004            Formosa          Plastics                                                                  to     15-255          143    lbs        vinyl   chloride
                                                                                                                                                            up                    ppm
                                                                                                                                                            740    lbs   PCB/62676000           lbs
                                              6/24/1996                Geon                                                                                                                                vinyl   chloride
                                                                                                                                                            chemical       feedstocks

                                             11/13/1997                Dow                                                                                                                                         chloride
                                                                                                                                                                                                                              ECF No. 487-12




                                                                                                                                                                                                           vinyl

                                           1CBI      Confidential        Business          Information




          Exhibit 12
DX_22166.0019
                                                                                                                                                                                                                              filed 02/11/20




       312
                                                                                                                                                                                                                              PageID.41381 Page 20 of 20




                       This   Electronic   Copy      of Copyrighted          Material     Was      Made and   Delivered     for   Governmental    Regulatory/Judicial       Purposes    Under    License

                       from   Copyright    Clearance          Center    Inc      No     Further    Reproduction    is   Permitted    without     Separate   License
